EXHIBIT 10.7

INTERCREDITOR AND SUBORDINATION AGREEMENT

THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this "Agreement") dated as of
December [__], 2014, is by and between (i) Wells Fargo Bank, National
Association (the "Working Capital Lender" as hereinafter further defined), (ii)
Hudson Bay Fund LP, in its capacity as agent for the holders of the Term Loan
Debt defined below (in such capacity, the "Term Loan Agent" as hereinafter
further defined) and (iii) Pioneer Hi-Bred International, Inc., an Iowa
corporation (the "Pioneer Lender" as hereinafter further defined).

R E C I T A L S

:



 A. Working Capital Lender has entered into one or more financing arrangements
    with S&W Seed Company, a Nevada corporation (the "Borrower"), pursuant to
    which Working Capital Lender has made and may, upon certain terms and
    conditions, continue to make loans and provide other financial
    accommodations to Borrower secured by a security interest in substantially
    all of the personal property of Borrower and certain of its subsidiaries.
 B. Term Loan Lenders (as hereinafter defined) have made loans to Borrower
    secured by a security interest in substantially all of the assets and
    properties of Borrower and certain of its subsidiaries.
 C. In connection with the sale of the Pioneer Assets (as defined below) by the
    Pioneer Lender to the Borrower, the Borrower has issued a promissory note to
    the Pioneer Lender, which note is secured by the Pioneer Assets (as defined
    below).
 D. Working Capital Lender, Term Loan Agent and the Pioneer Lender desire to
    enter into this Agreement to (i) confirm the relative priorities of the
    security interests of Working Capital Lender, Term Loan Agent (on behalf of
    itself and the Term Loan Lenders) and the Pioneer Lender in the assets and
    properties of Borrower and certain other Obligors (as hereinafter defined),
    and (ii) provide for the orderly sharing among them, in accordance with such
    priorities, of the proceeds of such assets and properties upon any
    foreclosure thereon or other disposition thereof.

In consideration of the mutual benefits accruing to Working Capital Lender, Term
Loan Agent (on behalf of itself and the Term Loan Lenders) and the Pioneer
Lender hereunder and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. DEFINITIONS

As used above and in this Agreement, the following terms shall have the meanings
ascribed to them below:

"Accounts" means all now present and future "accounts" (as defined in Article 9
of the UCC).

--------------------------------------------------------------------------------



"Agreements" shall mean, collectively, the Working Capital Loan Agreements, the
Term Loan Agreements and the Pioneer Loan Agreements.

"Borrower" shall mean S&W Seed Company, a Nevada corporation, and its successors
and assigns, including, without limitation, any receiver, trustee or debtor-in-
possession on behalf of such person or on behalf of any successor or assign.

"Collateral" shall mean, collectively, the Working Capital Collateral, the Term
Loan Collateral and the Pioneer Collateral.

"Equipment" means, as to each Grantor, all of such Grantor's now owned and
hereafter acquired equipment, as defined in Article 9 of the UCC.

"Event of Default" means an "Event of Default" or similar term, as such term is
defined in any Working Capital Loan Agreement, any Term Loan Agreement or any
Pioneer Loan Agreement, so long as any such Agreement is in effect.

"Insolvency Proceeding" shall mean, as to any Person, any of the following:
(i) any case or proceeding with respect to such Person under Title 11 of the
United States Code, 11 U.S.C. 101 et seq. (the "U.S. Bankruptcy Code") or any
other Federal or State or foreign bankruptcy, insolvency, reorganization or
other law affecting creditors' rights or any other or similar proceedings
seeking any stay, reorganization, arrangement, composition or readjustment of
the obligations and indebtedness of such Person or (ii) any proceeding seeking
the appointment of any trustee, receiver, liquidator, custodian or other
insolvency official with similar powers with respect to such Person or any of
its assets or (iii) any proceeding for liquidation, dissolution or other winding
up of the business of such Person or (iv) any assignment for the benefit of
creditors or any marshalling of assets of such Person.

"Intellectual Property" means, all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof
("Patents"); (b) trademarks, service marks, trade names, trade dress, logos,
internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof ("Trademarks"); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof ("Copyrights"); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use, and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy; (f)
all other intellectual property or proprietary rights in any discoveries,
concepts, ideas, research and development, know-how, formulae, patterns,
inventions, compilations, compositions, manufacturing and production processes
and techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing

- 2 -

--------------------------------------------------------------------------------



plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any past, present or future infringement
or other impairment or violation thereof and all products and Proceeds of the
foregoing.

"Inventory" means as to each Grantor, all of such Grantor's now owned and
hereafter existing or acquired inventory, as defined in Article 9 of the UCC.

"Junior Priority Lenders" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Term Loan Lenders and the
Pioneer Lender and (ii) after the payment in full of the Working Capital Debt,
the Pioneer Lender,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full of the Term Loan Debt, the Working Capital Lender and the
Pioneer Lender and (ii) after the payment in full of the Term Loan Debt, the
Working Capital Lender,

(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Term Loan Lenders and the
Working Capital Lender and (ii) after the payment in full of the Pioneer Lender
Debt, the Working Capital Lender.

"Junior Priority Loan Documents" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Term Loan Agreements and
the Pioneer Loan Agreements and (ii) after the payment in full of the Working
Capital Debt, the Pioneer Loan Agreements,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full of the Term Loan Debt, the Working Capital Loan Agreements and
the Pioneer Loan Agreements and (ii) after the payment in full of the Term Loan
Debt, the Working Capital Loan Agreements,

(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Term Loan Agreements and the
Working Capital Loan Agreements and (ii) after the payment in full of the
Pioneer Lender Debt, the Working Capital Loan Agreements.

"Junior Priority Obligations" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Term Loan Debt and the
Pioneer Lender Debt and (ii) after the payment in full of the Working Capital
Debt, the Pioneer Lender Debt,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full the Term Loan Debt, the Working Capital Debt and the Pioneer
Lender Debt and (ii) after the payment in full of the Term Loan Debt, the
Working Capital Debt,

- 3 -

--------------------------------------------------------------------------------



(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Term Loan Debt and the Working
Capital Debt and (ii) after the payment in full of the Pioneer Lender Debt, the
Working Capital Debt.

"Lenders" shall mean, collectively, Working Capital Lender, Term Loan Lenders
and the Pioneer Lender, and their respective successors and assigns, being
sometimes referred to herein individually as a "Lender".

"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, security interest, encumbrance (including, but
not limited to, easements, rights of way and the like), lien (statutory or
other), security agreement or transfer intended as security, including without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease or any financing lease having
substantially the same economic effect as any of the foregoing.

"Lien Enforcement Action" means (a) any action by any Lender to foreclose,
execute, levy or collect on the Lien of such Person in any of the Collateral,
(ii) any action by any Lender to take possession of, sell, lease, license or
otherwise dispose, or otherwise realize (judicially or non-judicially) upon or
exercise or enforce any remedial rights with respect to any of the Collateral
(including, without limitation, by setoff or notification of account debtors),
(iii) to receive a transfer of Collateral in satisfaction of indebtedness or
obligations secured thereby, and/or (iv) the commencement by any Lender of any
legal proceedings against or with respect to all or any of the Collateral to
facilitate the actions described in (i) - (iii) above.

"Maximum Debt Amount" shall mean

(a) with respect to the principal amount of the Working Capital Debt the sum of
$28,000,000 less the principal amount of any DIP Financing incurred under
Section 4.5 hereof, in each case reduced from time to time by the amount of any
repayments of loans to the extent effected with a permanent reduction of the
commitments thereunder (but excluding reductions from refinancings), provided
that after such time as any Lender (or agent thereof) has taken any enforcement
action against the Borrower, any Obligor or the Collateral or an Insolvency
Proceeding has been commenced with respect to the Borrower or any Obligor, such
amount shall only be reduced by payments in cash actually received by Working
Capital Lender which it is permitted to retain under this Agreement,

(b) with respect to the principal amount of the Term Loan Debt, $35,000,000
reduced from time to time by the amount of any repayments of loans (but
excluding reductions from refinancings), provided that after such time as any
Lender (or agent thereof) have taken any enforcement action against the
Borrower, any Obligor or the Collateral or an Insolvency Proceeding has been
commenced with respect to the Borrower or any Obligor, such amount shall only be
reduced by payments in cash actually received by Term Loan Lenders which they
are permitted to retain under this Agreement, and

(c) with respect to the principal amount of the Pioneer Lender Debt, $15,000,000
reduced from time to time by the amount of any repayments of loans (but
excluding reductions from refinancings), provided that after such time as any
Lender (or agent thereof) has

- 4 -

--------------------------------------------------------------------------------



taken any enforcement action against the Borrower, any Obligor or the Collateral
or an Insolvency Proceeding has been commenced with respect to the Borrower or
any Obligor, such amount shall only be reduced by payments in cash actually
received by Pioneer Lender which it is permitted to retain under this Agreement.

"Obligors" shall mean, individually and collectively, any person (other than
Borrower) liable on or in respect of the Term Loan Debt, the Pioneer Lender Debt
or the Working Capital Debt, and each of their successors and assigns,
including, without limitation, a receiver, trustee or debtor-in-possession on
behalf of such person or on behalf of any such successor or assign.

"Obligations" means, collectively and individually, the Pioneer Lender Debt, the
Term Loan Debt and the Working Capital Debt.

"paid in full" and "payment in full" means, (i) for purposes of the Working
Capital Debt, payment in full in cash of the Working Capital Debt and
termination of the Working Capital Lender's commitments to extend loans and
extensions of credit under the Working Capital Loan Agreements, (ii) for
purposes of the Term Loan Debt, payment in full in cash of the Term Loan Debt
and/or conversion of all Obligations in respect of the Term Loan Debt to common
equity of the Borrower in accordance with the terms of the Term Loan Agreements
and (iii) for purposes of the Pioneer Lender Debt, payment in full in cash of
the Pioneer Lender Debt.

"Person" or "person" shall mean any individual, sole proprietorship,
partnership, corporation (including without limitation, any corporation which
elects subchapter S status under the Internal Revenue Code of 1986, as amended),
limited liability company, limited liability partnership, business trust,
unincorporated association, joint stock company, trust, joint venture, or other
entity or any government or any agency or instrumentality or political
subdivision thereof.

"Pioneer Assets" means the assets described on Annex I hereto.

"Pioneer Collateral" shall mean all Pioneer Assets on which the Pioneer Lender
has a Lien under the Pioneer Loan Agreements.

"Pioneer Intellectual Property Collateral" means the Intellectual Property
comprising the Pioneer Assets, as set forth on Annex II hereto, together with
all products and Proceeds of the foregoing.

"Pioneer Lender Debt" shall mean all obligations, liabilities and indebtedness
of every kind, nature and description owing by Borrower or any Obligor to the
Pioneer Lender evidenced by or arising under the Pioneer Loan Agreements,
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, including principal,
interest, charges, fees, costs, indemnities and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Pioneer Loan Agreements or after the
commencement of any Insolvency Proceeding with respect to Borrower or any
Obligor (and including, without limitation, the payment of interest which would
accrue

- 5 -

--------------------------------------------------------------------------------



and become due but for the commencement of such Insolvency Proceeding, whether
or not such interest is allowed or allowable in whole or in part in any such
Insolvency Proceeding) ), provided that, for purposes of this Agreement, the
term "Pioneer Lender Debt" shall not include the principal amount of loans and
other credit accommodations in excess of the Maximum Debt Amount with respect to
the Pioneer Lender Debt. The foregoing limitation shall not apply to, and the
term "Pioneer Lender Debt" shall include, obligations consisting of interest,
fees, costs, indemnities or expenses.

"Pioneer Lender" shall mean Pioneer Hi-Bred International, Inc., an Iowa
corporation and its successors and assigns (including any other lender or group
of lenders that at any time succeeds to or refinances, replaces or substitutes
for all or any portion of the Pioneer Lender Debt at any time and from time to
time).

"Pioneer Lender Priority Collateral" mean all Pioneer PP&E Assets constituting
Collateral; provided, that "Pioneer Lender Priority Collateral" shall not
include any Pioneer Intellectual Property Collateral.

"Pioneer Loan Agreements" shall mean the Promissory Note, dated as of December
[__], 2014, between Borrower and the Pioneer Lender, and all security
agreements, guarantees, pledge agreements and other agreements, documents and
instruments at any time executed and/or delivered by Borrower or Obligor or any
other person with, to or in favor of the Pioneer Lender in connection therewith
or related thereto, as all of the foregoing now exist or may hereafter be
amended, modified, supplemented, extended, renewed or restated in accordance
with the terms of this Agreement; provided, however, that Pioneer Loan
Agreements shall not include that certain Asset Purchase and Sale Agreement by
and among Pioneer and Borrower, dated as of December [__], 2014 and the other
documents set forth on Annex III hereto.

"Pioneer PP&E Assets" means the assets described in Annex IV hereto, which
includes all Equipment and Real Estate Assets (and the buildings, fixtures,
improvements and appurtenances thereto located on such Real Estate Assets)
constituting Pioneer Assets, and all Proceeds, products, books and records in
respect of or arising from the foregoing.

"Proceeds" means all "proceeds" (as defined in Article 9 of the UCC), including
any payment or property received on account of any claim secured by Collateral
in any Insolvency or Liquidation Proceeding.

"Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.

"Release Event" means (i) prior to the occurrence of an Insolvency Proceeding by
or against any Borrower or any Obligor, upon the occurrence and during the
continuance of an Event of Default under the Senior Priority Loan Documents, the
taking of any Lien Enforcement Action, provided that any Release Event occurring
prior to an Insolvency Proceeding by or against any Borrower or any Obligor
shall cease to constitute a Release Event under this clause (i) as of the
occurrence of such Insolvency Proceeding if the Working Capital Lender continues
making loans or other financial accommodations (whether pursuant to the Working
Capital Loan Agreements or otherwise) or consents to the use of cash collateral
after the occurrence of such

- 6 -

--------------------------------------------------------------------------------



Insolvency Proceeding or (ii) after the occurrence of an Insolvency Proceeding
by or against any Borrower or any Obligor, the occurrence of any of the
following: (A) the entry of an order of a Bankruptcy Court pursuant to
Section 363 of the U.S. Bankruptcy Code authorizing the sale of all or
substantially all of the Borrower's and Obligors' assets or (B) the taking of
any Lien Enforcement Action described in clauses (i) and (ii) of the definition
of such term by any Lender or the entry of an order of a Bankruptcy Court
pursuant to Section 362 of the U.S. Bankruptcy Code vacating the automatic stay
and authorizing any Lender to take any Lien Enforcement Action.

"Reorganization Securities" means any debt securities of any Obligor or any
other Person that are distributed to any Lender in respect of such Lender's
Obligations pursuant to a confirmed plan of reorganization or adjustment or a
negotiated reorganization and that are subordinated in right of payment and lien
priority to the other Obligations to the same extent that such debt or liens
securing such debt are subordinated under this Agreement.

"Senior Priority Collateral" shall mean, (a) with respect to the Working Capital
Lender, the Working Capital Lender Priority Collateral, (b) with respect to the
Term Loan Lenders, the Term Loan Lender Priority Collateral and, after the
payment in full of the Pioneer Lender Debt, the Pioneer Lender Priority
Collateral, and (c) with respect to the Pioneer Lender, the Pioneer Lender
Priority Collateral and, after the payment in full of the Term Loan Debt, the
Term Loan Lender Priority Collateral.

"Senior Priority Lenders" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Working Capital Lender and
(ii) after the payment in full of the Working Capital Debt, the Term Loan
Lenders,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full of the Term Loan Debt, the Term Loan Lenders and (ii) after the
payment in full of the Term Loan Debt, the Pioneer Lender,

- 7 -

--------------------------------------------------------------------------------



(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Pioneer Lender and (ii) after
the payment in full of the Pioneer Lender Debt, the Term Loan Lenders.

"Senior Priority Loan Documents" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Working Capital Loan
Agreements and (ii) after the payment in full of the Working Capital Debt, the
Term Loan Agreements,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full of the Term Loan Debt, the Term Loan Agreements and (ii) after
the payment in full of the Term Loan Debt, the Pioneer Loan Agreements,

(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Pioneer Loan Agreements and (ii)
after the payment in full of the Pioneer Lender Debt, the Term Loan Agreements.

"Senior Priority Obligations" shall mean,

(a) with respect to the Working Capital Lender Priority Collateral, (i) prior to
the payment in full of the Working Capital Debt, the Working Capital Debt and
(ii) after the payment in full of the Working Capital Debt, the Term Loan Debt,

(b) with respect to the Term Loan Lender Priority Collateral, (i) prior to the
payment in full of the Term Loan Debt, the Term Loan Debt and (ii) after the
payment in full of the Term Loan Debt, the Pioneer Lender Debt,

(c) with respect to the Pioneer Lender Priority Collateral, (i) prior to the
payment in full of the Pioneer Lender Debt, the Pioneer Lender Debt and (ii)
after the payment in full of the Pioneer Lender Debt, the Term Loan Debt.

"Term Loan Agent" shall mean Hudson Bay Fund LP, and its successors and assigns
in its capacity as agent for the Term Loan Lenders (including any other lender
or group of lenders that at any time succeeds to or refinances, replaces or
substitutes for all or any portion of the Term Loan Debt at any time and from
time to time).

"Term Loan Agreements" shall mean the Securities Purchase Agreement, dated as of
December [__], 2014, between Borrower and Term Loan Lenders, and all Debentures
(as defined therein), Securities (as defined therein), security agreements,
guarantees, pledge agreements, other and other agreements, documents and
instruments at any time executed and/or delivered by Borrower or Obligor or any
other person with, to or in favor of Term Loan Agent and/or Term Loan Lenders in
connection therewith or related thereto, as all of the foregoing now exist or
may hereafter be amended, modified, supplemented, extended, renewed or restated
in accordance with the terms of this Agreement.

"Term Loan Collateral" shall mean all assets and properties of any kind
whatsoever, real or personal, tangible or intangible and wherever located of
Borrower or any Obligor, on which Term Loan Agent and/or Term Loan Lenders have
a Lien under the Term Loan Agreements.

"Term Loan Debt" shall mean all obligations, liabilities and indebtedness of
every kind, nature and description owing by Borrower or any Obligor to Term Loan
Agent and Term Loan Lenders evidenced by or arising under the Term Loan
Agreements, whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
including principal, interest, charges, fees, costs, indemnities and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of the Term Loan Agreements or
after the commencement of any Insolvency Proceeding with respect to Borrower or
any Obligor (and including, without limitation, the payment of interest which
would accrue and become due but for the commencement of such Insolvency
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such

- 8 -

--------------------------------------------------------------------------------



Insolvency Proceeding), provided that, for purposes of this Agreement, the term
"Term Loan Debt" shall not include the principal amount of loans and other
credit accommodations in excess of the Maximum Debt Amount with respect to the
Term Loan Debt. The foregoing limitation shall not apply to, and the term "Term
Loan Debt" shall include, obligations consisting of interest, fees, costs,
indemnities or expenses.

"Term Loan Lender" shall mean, individually and collectively, Term Loan Agent
and each Purchaser (as defined in the Term Loan Agreements), and their
respective successors and assigns (including any other lender or group of
lenders that at any time succeeds to or refinances, replaces or substitutes for
all or any portion of the Term Loan Debt at any time and from time to time).

"Term Loan Lender Priority Collateral" means the Pioneer Intellectual Property
Collateral, and all Proceeds, products, books and records in respect of or
arising from the foregoing.

"UCC" means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Lenders' security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term "UCC" shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

"Working Capital Credit Agreements" shall mean, individually and collectively,
(i) the Working Capital Domestic Credit Agreement, and (ii) the Working Capital
Ex-Im Credit Agreement, in each case as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed or restated in accordance
with the terms of this Agreement.

"Working Capital Collateral" shall mean all assets and properties of any kind
whatsoever, real or personal, tangible or intangible and wherever located of
Borrower or any Obligor, on which Working Capital Lender has a Lien under the
Working Capital Loan Agreements.

"Working Capital Debt" shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by Borrower or any
Obligor to Working Capital Lender evidenced by or arising under the Working
Capital Loan Agreements, whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, including principal, interest, charges, fees, costs, indemnities
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Working
Capital Credit Agreement or after the commencement of any Insolvency Proceeding
with respect to Borrower or any Obligor (and including, without limitation, the
payment of interest which would accrue and become due but for the commencement
of such Insolvency Proceeding whether or not such interest is allowed or
allowable in whole or in part in any such Insolvency Proceeding), provided that,
for purposes of

- 9 -

--------------------------------------------------------------------------------



this Agreement, the term "Working Capital Debt" shall not include the principal
amount of loans and other credit accommodations in excess of the Maximum Debt
Amount with respect to Working Capital Debt, except to the extent provided in
Section 3.3 hereof. The foregoing limitation shall not apply to, and the term
"Working Capital Debt" shall include, obligations consisting of interest, fees,
costs, indemnities or expenses, in each case whether or not charged by Working
Capital Lender to the loan account of the Borrower or any other Obligor
maintained by Working Capital Lender pursuant to the Working Capital Loan
Agreements.

"Working Capital Domestic Credit Agreement" shall mean the Credit Agreement,
dated as of February 1, 2014, between Working Capital Lender and Borrower, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed or restated in accordance with the terms of this Agreement.

"Working Capital Ex-Im Credit Agreement" shall mean the Ex-Im Working Capital
Guarantee Credit Agreement, dated as of February 1, 2014, between Working
Capital Lender and Borrower, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed or restated in accordance with the
terms of this Agreement.

"Working Capital Lender" shall mean Wells Fargo Bank, National Association, and
its successors and assigns (including any other lender or group of lenders that
at any time succeeds to or refinances, replaces or substitutes for all or any
portion of the Working Capital Debt at any time and from time to time).

"Working Capital Lender Priority Collateral" means the Working Capital
Collateral other than the Term Loan Lender Priority Collateral and the Pioneer
Lender Priority Collateral.

"Working Capital Loan Agreements" shall mean the Working Capital Credit
Agreements and all guarantees, security agreements, pledge agreements, other
agreements, documents and instruments at any time executed and/or delivered by
Borrower or any Obligor or any other person with, to or in favor of Working
Capital Lender in connection therewith or related thereto, as all of the
foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed or restated in accordance with the terms of this Agreement.

All terms defined in the Uniform Commercial Code as in effect in the State of
New York, unless otherwise defined herein shall have the meanings set forth
therein. All references to any term in the plural shall include the singular and
all references to any term in the singular shall include the plural.

2. SUBORDINATION; SECURITY INTERESTS; PRIORITIES; REMEDIES

2.1 Except as otherwise expressly set forth herein (including, without
limitation, with respect to proceeds of any Term Loan Lender Priority Collateral
and any Pioneer Lender Priority Collateral), all payments on account of the Term
Loan Debt and the Pioneer Lender Debt shall be subject, subordinate and junior,
in right of payment and exercise of remedies to the prior payment in full of the
Working Capital Debt. Notwithstanding the terms of the Term Loan Debt or the
Pioneer Lender Debt, until the payment in full of the Working Capital Debt,
neither the Borrower nor any other Obligor shall make, directly or indirectly,
and no Term

- 10 -

--------------------------------------------------------------------------------



Loan Lender or Pioneer Lender shall accept, any payments on the Term Loan Debt
or the Pioneer Debt, other than (i) regularly scheduled cash payments of
interest on the Term Loan Debt or the Pioneer Debt at the non-default rate set
forth in the Term Loan Agreements and the Pioneer Agreements, (ii) regularly
scheduled cash payments of principal of the Term Loan Debt and the Pioneer Debt
(which shall not include mandatory or voluntary prepayments, redemptions or
repurchases), (iii) reimbursement of fees, expenses and other indemnities
pursuant to the Term Loan Agreements and the Pioneer Agreements, (iv) receipt of
Reorganization Securities, (v) any conversion of any Term Loan Debt into common
equity of the Borrower in accordance with Section 4 of the Debentures (as
defined in the Term Loan Agreements), (vi) payments made in the form of common
equity of the Borrower in accordance with Section 2 of the Debentures (as
defined in the Term Loan Agreements), (vii) payment of any amounts due under the
Term Loan Agreements as a result of the Borrower's inability to convert any Term
Loan Debt into equity of the Borrower, in accordance with Sections 2(f) and 2(g)
of the Warrants (as defined in the Term Loan Agreements) and Section 4(c)(vi)
and 4(e) of the Debentures (as defined in the Term Loan Agreements), (viii)
payments in respect of the Term Loan Debt from proceeds of the Term Loan Lender
Priority Collateral, and (ix) payments or other distributions received by a
Senior Priority Lender (including the Term Loan Lenders and/or the Pioneer
Lender) from the proceeds or in respect of any Senior Priority Collateral,
provided that in the case of clauses (i), (ii), (iii) and (vii) above, no Event
of Default under the Working Capital Loan Documents shall have occurred and be
continuing or would occur as a result of any such payment, provided, that notice
thereof has been delivered by the Working Capital Lender in accordance with
Section 2.15 hereof as of the date that such payment is made. If the Term Loan
Lender or the Pioneer Lender receives a payment it should not have received
pursuant to this Section, such amount shall forthwith be paid over, in the funds
and currency received, to the Working Capital Lender. For the avoidance of
doubt, nothing contained herein shall be deemed to prohibit the exercise by any
Term Loan Lenders of their rights to exercise their Warrants (as defined in the
Term Loan Agreements) into common equity of the Borrower, in each case in
accordance with the terms set forth therein.

2.2 Each of the Working Capital Lender and the Pioneer Lender hereby
acknowledges that Term Loan Lenders have been granted Liens upon Term Loan
Collateral pursuant to the Term Loan Agreements to secure the Term Loan Debt.
Each of the Term Loan Agent and the Pioneer Lender hereby acknowledges that
Working Capital Lender has been granted Liens upon the Working Capital
Collateral pursuant to the Working Capital Loan Agreements to secure the Working
Capital Debt. Each of the Term Loan Agent and the Working Capital Agent hereby
acknowledges that the Pioneer Lender has been granted Liens upon the Pioneer
Collateral pursuant to the Pioneer Loan Agreements to secure the Pioneer Lender
Debt.

2.3 Notwithstanding the order or time of attachment, or the order, time or
manner of perfection, or the order or time of filing or recordation of any
document or instrument, or other method of perfecting a Lien in favor of each
Lender in any Collateral, and notwithstanding any conflicting terms or
conditions which may be contained in any of the Agreements:

(a) the Liens of Working Capital Lender on the Working Capital Lender Priority
Collateral to the extent that such Liens secure the Working Capital Debt have
and shall have priority over (i) the Liens of Term Loan Lenders on the Working
Capital Lender Priority Collateral and such Liens in favor of Term Loan Lenders
on the Working Capital Lender Priority

- 11 -

--------------------------------------------------------------------------------



Collateral are and shall be junior and subordinate to the Liens of Working
Capital Lender to the extent that such Liens secure the Working Capital Debt,
and (ii) the Liens of Pioneer Lender on the Working Capital Lender Priority
Collateral and such Liens in favor of Pioneer Lender on the Working Capital
Lender Priority Collateral are and shall be junior and subordinate to the Liens
of Working Capital Lender to the extent that such Liens secure the Working
Capital Debt,

(b) the Liens of Term Loan Lenders on the Working Capital Lender Priority
Collateral to the extent that such Liens secure the Term Loan Debt have and
shall have priority over the Liens of the Pioneer Lender on the Working Capital
Lender Priority Collateral and such Liens in favor of Pioneer Lender on such
Working Capital Lender Priority Collateral are and shall be junior and
subordinate to the Liens of Term Loan Lender to the extent that such Liens
secure the Term Loan Debt,

(c) the Liens of the Term Loan Lenders on the Term Loan Lender Priority
Collateral to the extent that such Liens secure the Term Loan Debt have and
shall have priority over (i) the Liens of Working Capital Lender on the Term
Loan Lender Priority Collateral and such Liens in favor of Working Capital
Lenders on the Term Loan Lender Priority Collateral are and shall be junior and
subordinate to the Liens of Term Loan Lenders to the extent that such Liens
secure the Term Loan Debt, and (ii) the Liens of the Pioneer Lender on the Term
Loan Lender Priority Collateral and such Liens in favor of the Pioneer Lender on
the Term Loan Lender Priority Collateral are and shall be junior and subordinate
to the Liens of Term Loan Lenders to the extent that such Liens secure the Term
Loan Debt,

(d) the Liens of the Pioneer Lender on the Term Loan Lender Priority Collateral
to the extent that such Liens secure the Pioneer Lender Debt have and shall have
priority over the Liens of Working Capital Lender on the Term Loan Lender
Priority Collateral and such Liens in favor of Working Capital Lender on the
Term Loan Lender Priority Collateral are and shall be junior and subordinate to
the Liens of Pioneer Lenders to the extent that such Liens secure the Pioneer
Lender Debt,

(e) the Liens of the Pioneer Lender on the Pioneer Lender Priority Collateral to
the extent that such Liens secure the Pioneer Lender Debt have and shall have
priority over (i) the Liens of Working Capital Lender on the Pioneer Lender
Priority Collateral and such Liens in favor of Working Capital Lender on the
Pioneer Lender Priority Collateral are and shall be junior and subordinate to
the Liens of Pioneer Lender to the extent that such Liens secure the Pioneer
Lender Debt, and (ii) the Liens of Term Loan Lenders on the Pioneer Lender
Priority Collateral and such Liens in favor of Term Loan Lenders on the Pioneer
Lender Priority Collateral are and shall be junior and subordinate to the Liens
of Pioneer Lender to the extent that such Liens secure the Pioneer Lender Debt,
and

(f) the Liens of the Term Loan Lenders on the Pioneer Lender Priority Collateral
to the extent that such Liens secure the Term Loan Debt have and shall have
priority over the Liens of Working Capital Lender on the Pioneer Lender Priority
Collateral and such Liens in favor of Working Capital Lender on the Pioneer
Lender Priority Collateral are and shall be junior and subordinate to the Liens
of Term Loan Lenders to the extent that such Liens secure the Term Loan Debt.

- 12 -

--------------------------------------------------------------------------------



2.4 The subordination of the Term Loan Debt and the Pioneer Lender Debt provided
in Section 2.1 and the priorities of the Liens provided in Section 2.3 shall not
be altered or otherwise affected by (i) any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the Working
Capital Debt, the Term Loan Debt or the Pioneer Lender Debt, (ii) any action or
inaction which any of the Lenders may take or fail to take in respect of the
Collateral or (iii) the Pioneer Lender Debt, the Term Loan Debt or the Working
Capital Debt, or the Liens securing any such debt, being held to be unperfected,
deficient, invalid, void, voidable, voided, unenforceable, subordinated,
reduced, discharges or are set aside by a court of competent jurisdiction,
including pursuant to an Insolvency Proceeding. Each Lender agrees not to
subordinate its Lien in any Collateral to the Lien, indebtedness or claim of any
other creditor of Borrower or any Obligor without the prior written consent of
other Lenders party hereto (other than in connection with a DIP Financing
permitted by Section 4.5 hereof).

2.5 Notwithstanding Section 2.1, but subject to Section 2.3 and Section 2.10,
all proceeds of dispositions of Senior Priority Collateral (including from any
Lien Enforcement Action) and insurance proceeds in connection with a casualty
event with respect to Senior Priority Collateral shall be applied first, to the
Senior Priority Obligations up to the Maximum Debt Amount with respect thereto
(with a corresponding permanent reduction of any revolving commitments with
respect thereto), and second to any Junior Priority Obligations up to the
Maximum Debt Amount with respect thereto; provided, that to the extent consent
is required under any Junior Loan Documents, the applicable Junior Priority
Lenders shall have consented to any such disposition (other than in connection
with a Lien Enforcement Action). All proceeds of any Senior Priority Collateral
received by a Senior Priority Lender after the Senior Priority Obligations have
been paid in full shall be forthwith paid over, in the funds and currency
received, to the Junior Priority Lender for application to the Junior Priority
Obligations (unless otherwise required by law). For purposes of this
Section 2.5, payments made by the Borrower to Term Loan Lenders in respect of
the Term Loan Debt or to the Pioneer Lender in respect of the Pioneer Lender
Debt with proceeds of loans by Working Capital Lender to Borrower shall not be
construed to constitute proceeds of Collateral.

2.6 Each of the Lenders shall be solely responsible for perfecting and
maintaining the perfection of their Liens in and to each item constituting the
Collateral in which such Persons have been granted a Lien. Except as set forth
in Section 2.1, the foregoing provisions of this Agreement are intended solely
to govern the respective Lien priorities as among the Lenders and shall not
impose on any Lender any obligations in respect of the disposition of proceeds
of any Collateral which would conflict with prior perfected claims therein in
favor of any other person or any order or decree of any court or governmental
authority or any applicable law. Each Junior Priority Lender agrees that it will
not contest (or join any other person contesting) the validity, perfection,
priority or enforceability of the Liens or Obligations of another Lender on any
Collateral, provided that nothing in this sentence shall be deemed to impair the
rights of the Lenders to enforce this Agreement.

2.7 In the event that a Lender shall, in the exercise of its rights under its
Agreements, receive possession or control of any books and records of any
Borrower or Obligor which contain information identifying or pertaining to any
Collateral in which the other Lenders have been granted a Lien, such Lender
shall, upon request of any other Lender, make available to the requesting Lender
such books and records for inspection and duplication.

- 13 -

--------------------------------------------------------------------------------



2.8 Subject to the terms and conditions set forth in this Agreement (including
Sections 2.1 and 2.11), each Senior Priority Lender shall have the exclusive
right to manage, perform and enforce the terms of the Senior Priority Loan
Documents with respect to the Senior Priority Collateral and its Loan
Agreements, to exercise and enforce all privileges and rights thereunder
according to its discretion and the exercise of its business judgment,
including, without limitation, the exclusive right to take or retake control or
possession of such Senior Priority Collateral and to hold, prepare for sale,
process, sell, lease, dispose of, or liquidate such Senior Priority Collateral.

2.9 Notwithstanding anything to the contrary contained in any of the Agreements
but subject to Section 2.10 below and Section 2.11 below, prior to the time when
a Senior Priority Lender shall have received payment in full of all its Senior
Priority Obligations in cash, during the continuance of a Release Event, only
the Senior Priority Lender shall have the right to restrict or permit, or
approve or disapprove, the sale, transfer or other disposition of the Senior
Priority Collateral or other Lien Enforcement Action with respect to the Senior
Priority Collateral.

2.10 Junior Priority Lenders shall, at any time and during the continuance of a
Release Event:

(a) upon the request of the Senior Priority Lender with respect to the Senior
Priority Collateral identified in such request as set forth below (which request
shall specify the proposed terms of the sale, transfer or other disposition and
the type and amount of consideration to be received in connection therewith),
release or otherwise terminate its Liens on such Senior Priority Collateral, to
the extent such Senior Priority Collateral is to be sold, transferred or
otherwise disposed of either by (i) the Senior Priority Lender or its agents, or
(ii) the Borrower or any Obligor with the consent of the Senior Priority Lender;

(b) deliver such release documents as the Senior Priority Lenders may reasonably
require in connection therewith; provided, that,

(i) such release shall not extend to or otherwise affect any of the rights of
the Junior Priority Lenders to the proceeds from any such sale or other
disposition of Senior Priority Collateral except to the extent such proceeds are
applied in accordance with Section 2.10(b)(ii) below,

(ii) the proceeds of any such sale, transfer or disposition shall be promptly
applied in the priorities set forth in Section 2.5 hereof,

(iii) no such release documents shall be delivered (A) to the Borrower or any
Obligor or (B) more than one Business Day prior to the date of the closing of
the sale or disposition of such Senior Priority Collateral; provided, further,
that if the closing of the sale or disposition of such Senior Priority
Collateral is not consummated, the Senior Priority Lender shall promptly return
all release documents to the Junior Priority Lenders who supplied such release
documents; and

(c) be deemed to have consented under the applicable Agreements to which the
Junior Priority Lender is a party to such sale or other disposition.

- 14 -

--------------------------------------------------------------------------------



The effectiveness of any such release or termination by the Junior Priority
Lenders shall be subject to the sale or other disposition of the Senior Priority
Collateral described in such request and on the terms described in such request
or on substantially similar terms and shall lapse in the event such sale or
other disposition does not occur within 3 business days of the anticipated
closing date. During the time any Lender or its agent is conducting any Lien
Enforcement Action, upon the request of any other Lender, such Lender conducting
such Lien Enforcement Action will advise the other Lenders of any and all offers
which may be made from time to time by prospective purchasers of the applicable
Collateral or other information relating to such Lien Enforcement Action.

2.11 Except as specifically provided in Section 2.12 below, notwithstanding any
rights or remedies available to the Junior Priority Lenders under any of the
Junior Priority Loan Documents, applicable law or otherwise, prior to the time
that the Senior Priority Lender shall have received the payment in full of all
Senior Priority Obligations in cash, the Junior Priority Lenders shall not,
directly or indirectly, seek to commence or maintain any Lien Enforcement Action
on any Senior Priority Collateral or assert any claims or interests therein
(including, without limitation, by setoff or notification of account debtors)
and the Senior Priority Lender shall have the exclusive right to commence and
maintain any Lien Enforcement Action on any Senior Priority Collateral;
provided, that, notwithstanding the foregoing, (i) upon an Event of Default
under the Term Loan Agreements, without the prior written consent of the Working
Capital Lender, the Term Loan Lenders shall not commence or maintain any Lien
Enforcement Action with respect to the Term Loan Lender Priority Collateral
until the date which is one hundred twenty (120) days after the declaration of
the Term Loan Lenders of such Event of Default under the applicable Term Loan
Agreements and written demand by the Term Loan Lenders to the Borrower for the
accelerated payment of all such Term Loan Debt (unless the Borrower or any
Obligor is subject to an Insolvency Proceeding by reason of which such
declaration and the making of such demand is stayed, in which case, such
declaration shall be deemed to have occurred on the date of the commencement of
such Insolvency Proceeding) and (ii) upon an Event of Default under the Pioneer
Loan Agreements, without the prior written consent of the Working Capital
Lender, the Pioneer Lender shall not commence or maintain any Lien Enforcement
Action with respect to the Pioneer Lender Priority Collateral until the date
which is one hundred twenty (120) days after the declaration of the Pioneer
Lender of such Event of Default under the applicable Pioneer Loan Agreements and
written demand by the Pioneer Lender to the Borrower for the accelerated payment
of all such Pioneer Lender Debt (unless the Borrower or any Obligor is subject
to an Insolvency Proceeding by reason of which such declaration and the making
of such demand is stayed, in which case, such declaration shall be deemed to
have occurred on the date of the commencement of such Insolvency Proceeding);
provided, further, that upon the occurrence of any Event of Default under the
Junior Priority Loan Documents and for so long as such Event of Default under
the Junior Priority Loan Documents is continuing, subject at all times to the
provisions of Sections 2.2, 2.4 and 2.5 of this Agreement, commencing one
hundred twenty (120) days (or, in the case of any Lien Enforcement Action (x) by
the Term Loan Lenders against the Pioneer Lender Priority Collateral or (y) by
the Pioneer Lender against the Term Loan Lender Priority Collateral, one hundred
eighty (180) days) after the receipt by Senior Priority Lender of the
declaration of a Junior Priority Lender of such Event of Default under the
applicable Junior Priority Loan Documents and written demand by such Junior
Priority Lender to the Borrower for the accelerated payment of all such Junior
Priority Obligations (unless the Borrower or any Obligor is subject to an

- 15 -

--------------------------------------------------------------------------------



Insolvency Proceeding by reason of which such declaration and the making of such
demand is stayed, in which case, such declaration shall be deemed to have
occurred on the date of the commencement of such Insolvency Proceeding), such
Junior Priority Lenders may take action to enforce their Liens on the Senior
Priority Collateral, but only so long as (i) no Senior Priority Lender is not
diligently pursuing in good faith the exercise of its enforcement rights or
remedies against, or diligently attempting to vacate any stay or enforcement of
its Liens on, all or a material portion of the such Senior Priority Lender's
Senior Priority Collateral (including, without limitation, commencement of any
action to foreclose its Liens on all or any material portion of its Senior
Priority Collateral, notification of account debtors to make payments to such
Senior Priority Lender, any action to take possession of all or any material
portion of such Senior Priority Collateral or commencement of any legal
proceedings or actions against or with respect to all or any material portion of
such Senior Priority Collateral), (ii) in the case of any Lien Enforcement
Action by the Working Capital Lender on any Term Loan Lender Priority
Collateral, the Working Capital Lender has received the prior written consent of
the Term Loan Agent, or (iii) in the case of any Lien Enforcement Action by the
Working Capital Lender on any Pioneer Lender Priority Collateral, the Working
Capital Lender has received the prior written consent of the Pioneer Lender. In
the event a Junior Priority Lender has commenced any actions to enforce their
Liens on any Senior Priority Lender's Senior Priority Collateral to the extent
permitted hereunder and are diligently pursuing such actions, such Senior
Priority Lender shall not take any action of a similar nature with respect to
such Collateral.

2.12 Section 2.11 shall not be construed to in any way limit or impair the right
of: (i) any Lender to bid for or purchase Collateral at any private or judicial
foreclosure upon such Collateral initiated by any Lender (provided that in the
case of any such bid or purchase by a Junior Priority Lender with respect to any
Senior Priority Collateral, such Junior Priority Lender may not "credit bid"
unless the proceeds of such bid are otherwise sufficient to cause the payment in
full of the Senior Priority Obligations), (ii) Junior Priority Lenders to join
(but not control) any foreclosure or other judicial lien enforcement proceeding
with respect to any Senior Priority Collateral initiated by the applicable
Senior Priority Lender, so long as it does not delay or interfere in any
material respect with the exercise by such Senior Priority Lender of its rights
as provided in this Agreement, (iii) any Junior Priority Lender's right to
receive any remaining proceeds of Senior Priority Collateral after satisfaction
and payment in full of all Senior Priority Obligations, (iv) file a proof of
claim or statement of interest, vote on a plan of reorganization (including a
vote to accept or reject a plan of partial or complete liquidation,
reorganization, arrangement, composition, or extension), and make other filings,
arguments, and motions, with respect to the Junior Priority Obligations in any
Insolvency Proceeding commenced by or against any Obligor, in each case in
accordance with this Agreement, (v) take action to create, perfect, preserve, or
protect its Lien on the Collateral, so long as such actions are not adverse to
the priority status in accordance with this Agreement of Liens on the Seniority
Priority Lenders in such Collateral or (vi) file necessary pleadings in
opposition to a claim objecting to or otherwise seeking the disallowance of its
Obligations.

2.13 If Working Capital Lender should honor a request by the Borrower for a
loan, advance or other financial accommodation under the Working Capital Loan
Agreements, whether or not Working Capital Lender has knowledge that the
honoring of such request would result in an Event of Default, or act, condition
or event which with notice or passage of time or both would constitute an Event
of Default under the Term Loan Agreements or Pioneer Loan

- 16 -

--------------------------------------------------------------------------------



Agreements (or the Working Capital Lender waives any such Event of Default or
breach), in no event shall Working Capital Lender have any liability to Term
Loan Lenders or the Pioneer Lender as a result of such breach, and without
limiting the generality of the foregoing, Term Loan Lenders and the Pioneer
Lender agrees that Working Capital Lender shall not have any liability for
tortious interference with contractual relations or for inducement by Working
Capital Lender of the Borrower to breach of contract or otherwise, provided,
that, Working Capital Lender agrees that the aggregate principal amount of loans
extended under the Working Capital Debt outstanding at any one time (but not
interest, costs, expenses, fees, indemnities or other charges payable by
Borrower or any Obligor to Working Capital Lender or charged by Working Capital
Lender to the loan account of Borrower or any Obligor maintained by Working
Capital Lender pursuant to the terms of the Working Capital Credit Agreement)
shall not exceed the Maximum Debt Amount with respect to the Working Capital
Debt. Nothing contained in this Section 2.13, but subject to the other sections
of this Agreement, shall limit or waive any right that any (i) Term Loan Lender
has to enforce any of the provisions of the Term Loan Agreements against the
Borrower or any Obligor or (ii) the Pioneer Lender has to enforce any of the
provisions of the Pioneer Loan Agreements against the Borrower or any Obligor.

2.14 Notwithstanding anything to the contrary herein, no Lender shall agree to
any amendment, modification, waiver or supplement of its Loan Agreements if the
effect thereof is to: (i) increase the aggregate principal amount of loans or
other extensions of credit under its Loan Agreements in excess of the applicable
Maximum Debt Amount; (ii) increase the interest rate on its Obligations or
change (to earlier dates) the dates upon which principal, interest and other
sums are due under its Loan Agreements; (iii) alter the redemption, prepayment
or subordination provisions thereof; (iv) impose on the Borrower or any other
Obligor any new or additional prepayment charges, premiums, reimbursement
obligations, reimbursable costs or expenses, fees or other payment obligations;
(v) alter the representations, warranties, covenants, events of default,
remedies and other provisions in a manner which would make such provisions
materially more onerous, restrictive or burdensome to the Borrower or any other
Obligor; (vi) grant any new Lien to secure its Obligations, unless such Lien is
granted to the other Lenders in accordance with the priorities set forth in this
Agreement; or (vii) receive a new guarantee, pledge or other credit support from
any other Person, except to the extent such additional guarantee, pledge or
credit support is required under the terms of such Lender's Loan Agreements (as
in effect on the date hereof); provided that clause (vi) and (vii) shall not
prohibit the Working Capital Lender receiving the guarantees, liens and security
interests contemplated by Section 6.1(m) of the Working Capital Credit
Agreements, and no consent of any other party hereto shall be required.

2.15 Each of the Lenders shall give to the other Lenders promptly after the
giving thereof to the Borrower (i) a copy of any written notice by any Lender of
an Event of Default under its Agreements with the Borrower, or written notice of
demand of payment from the Borrower following an Event of Default under its
Agreements, and (ii) a copy of any written notice sent by such Lender to the
Borrower at any time an Event of Default under such Lender's Agreements with the
Borrower exists stating such Lender's intention to exercise any of its
enforcement rights or remedies, including written notice pertaining to any
foreclosure on any of the Collateral or other judicial or non-judicial remedy in
respect thereof to the extent permitted hereunder, and any legal process served
or filed in connection therewith; provided, that, the failure of any party to
give notice as required hereby shall not affect the relative priorities of

- 17 -

--------------------------------------------------------------------------------



Lender's respective Liens as provided herein or the validity or effectiveness of
any such notice as against the Borrower or any other Obligor.

2.16 Notwithstanding anything to the contrary herein or in any of the
Agreements, Working Capital Lender and Term Loan Lenders acknowledge and agree
that (i) the purchase or acceptance by Pioneer or its affiliates of, and the
sale or transfer by Borrower or any Obligor of, any products or goods pursuant
to the terms of that certain Distribution Agreement by and among Pioneer and
Borrower, dated as of December 31, 2014, or that certain Production Agreement by
and among Pioneer and Borrower, dated as of December 31, 2014, shall not
constitute a violation of this Agreement and upon the sale of such products or
goods, Working Capital Lender and Term Loan Lender shall be deemed to have
consented thereto and automatically released or terminated its Liens, if any, on
such products or goods (provided that such release shall not extend to or
otherwise affect any of the rights of such Lenders, if any, to the proceeds from
such sale), and Lenders shall deliver any release documents as Pioneer may
reasonably require in connection therewith, (ii) the transfer or assignment (in
whole or in part) of any Intellectual Property pursuant to the terms of that
certain Research Agreement by and among Pioneer and Borrower, dated as of
December 31, 2014, and the Production Agreement by and among Pioneer and
Borrower, dated as of December 31, 2014, shall not constitute a violation of
this Agreement and upon the transfer or assignment (in whole or in part) of such
Intellectual Property, Working Capital Lender and Term Loan Lender shall be
deemed to have consented thereto and automatically released or terminated its
Liens on such Intellectual Property, including with respect to any co-ownership
interest of Pioneer in such Intellectual Property, and Lenders shall deliver any
release documents as Pioneer may reasonably require in connection therewith, and
(iii) the enforcement by Pioneer or its affiliates of any of its rights pursuant
to the terms of that certain Asset Purchase and Sale Agreement by and among
Pioneer and Borrower, dated as of December [__], 2014, or any Transaction
Documents (as such term is defined therein, but excluding the Pioneer Loan
Agreements, and the payments of any amounts payable to Pioneer or its affiliates
by Borrower or any Obligor thereunder (exclusive of the amount payable pursuant
to the Promissory Note), shall not constitute a violation of this Agreement.

3. TERM LOAN LENDER PURCHASE OPTION

3.1 Upon the occurrence and during the continuance of an Event of Default under
the Working Capital Loan Agreements, Term Loan Lenders shall have the option at
any time within sixty (60) days of the occurrence of such Event of Default and
upon five (5) business days' prior written notice to Working Capital Lender to
purchase all of the Working Capital Debt from Working Capital Lender. Such
notice from Term Loan Lenders to Working Capital Lender shall be irrevocable.

3.2 On the date specified by Term Loan Lenders in such notice (which shall not
be less than five (5) business days, nor more than twenty (20) days, after the
receipt by Working Capital Lender of the notice from Term Loan Lenders of their
election to exercise such option), Working Capital Lender shall sell to Term
Loan Lenders, and Term Loan Lenders shall purchase from Working Capital Lender,
all of the Working Capital Debt.

3.3 Upon the date of such purchase and sale, Term Loan Lenders shall pay to
Working Capital Lender as the purchase price therefor the full amount of all the
Working Capital

- 18 -

--------------------------------------------------------------------------------



Debt then outstanding and unpaid (including principal, interest, indemnities,
fees and expenses, including attorneys' fees and legal expenses) and other
amounts under the Working Capital Loan Agreements, and (ii) agree to reimburse
Working Capital Lender for any loss, cost, damage or expense (including
reasonable attorneys' fees and legal expenses) in connection with any
commissions, fees, costs or expenses related to any checks or other payments
provisionally credited to the Working Capital Debt, and/or as to which Working
Capital Lender has not yet received final payment. Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of Working Capital Lender as Working Capital Lender may designate in
writing to Term Loan Lenders for such purpose. Interest shall be calculated to
but excluding the business day on which such purchase and sale shall occur if
the amounts so paid by Term Loan Lenders to the bank account designated by
Working Capital Lender are received in such bank account prior to 1:00 p.m., New
York City time and interest shall be calculated to and including such business
day if the amounts so paid by Term Loan Lenders to the bank account designated
by Working Capital Lender are received in such bank account later than
1:00 p.m., New York City time.

3.4 Such purchase shall be expressly made without representation or warranty of
any kind by Working Capital Lender as to the Working Capital Debt or otherwise
and without recourse to Working Capital Lender, except that Working Capital
Lender shall represent and warrant: (i) the amount of the Working Capital Debt
being purchased, (ii) that Working Capital Lender owns the Working Capital Debt
free and clear of any Liens or encumbrances and (iii) Working Capital Lender has
the right to assign the Working Capital Debt and the assignment is duly
authorized.

3.5 While the Term Loan Lenders have the right to purchase the Working Capital
Debt pursuant to Section 3.1 hereof, Working Capital Lender agrees that it will
give Term Loan Agent five (5) business days prior written notice of its
intention to commence any Lien Enforcement Action. In the event that during such
five (5) business day period, Term Loan Lenders shall send to Working Capital
Lender the irrevocable notice of Term Loan Lenders' intention to exercise the
purchase option given by Working Capital Lender to Term Loan Lenders under
Section 3.1, Working Capital Lender shall not, absent exigent circumstances,
commence any foreclosure or other action to sell or otherwise realize upon the
Collateral, provided, that, the purchase and sale with respect to the Working
Capital Debt provided for herein shall have closed within five (5) business days
thereafter and Working Capital Lender shall have received payment in full of the
Working Capital Debt as provided for herein within such five (5) business day
period.

4. MISCELLANEOUS

4.1 Representations.

(a) Term Loan Agent represents and warrants to the other Lenders that:

(i) the execution, delivery and performance of this Agreement by Term Loan Agent
is within the powers of Term Loan Agent, has been duly authorized by Term Loan
Agent, and does not contravene any law, any provision of any of the Term

- 19 -

--------------------------------------------------------------------------------

Loan Agreements or any agreement to which Term Loan Agent is a party or by which
it is bound; and

(ii) this Agreement constitutes the legal, valid and binding obligations of Term
Loan Agent, enforceable in accordance with its terms and shall be binding on it.

(b) Working Capital Lender hereby represents and warrants to the other Lenders
that:

(i) the execution, delivery and performance of this Agreement by Working Capital
Lender is within the powers of Working Capital Lender, has been duly authorized
by Working Capital Lender and does not contravene any law, any provision of the
Working Capital Loan Agreements or any agreement to which Working Capital Lender
is a party or by which it is bound; and

(ii) this Agreement constitutes the legal, valid and binding obligations of
Working Capital Lender, enforceable in accordance with its terms and shall be
binding on it.

(c) the Pioneer Lender hereby represents and warrants to the other Lenders that:

(i) the execution, delivery and performance of this Agreement by the Pioneer
Lender is within the powers of the Pioneer Lender, has been duly authorized by
the Pioneer Lender and does not contravene any law, any provision of the Pioneer
Loan Agreements or any agreement to which the Pioneer Lender is a party or by
which it is bound; and

(ii) this Agreement constitutes the legal, valid and binding obligations of the
Pioneer Lender, enforceable in accordance with its terms and shall be binding on
it.

4.2 Amendments. Any waiver, permit, consent or approval by any Lender of or
under any provision, condition or covenant to this Agreement must be in writing
and shall be effective only to the extent it is set forth in writing and as to
the specific facts or circumstances covered thereby. Any amendment of this
Agreement must be in writing and signed by Working Capital Lender, the Pioneer
Lender and Term Loan Agent.

4.3 Successors and Assigns.

(a) This Agreement shall be binding upon each of the Lenders and its respective
successors and assigns and shall inure to the benefit of each of the Lenders and
its respective successors, participants and assigns.

(b) To the extent provided in their respective Agreements, each of the Lenders
reserves the right to grant participations in, or otherwise sell, assign,
transfer or negotiate all or any part of, or any interest in, its respective
Obligations, as the case may be;

- 20 -

--------------------------------------------------------------------------------



provided, that, no Lender shall be obligated to give any notices to or otherwise
in any manner deal directly with any participant in the other Obligations, as
the case may be, and no participant shall be entitled to any rights or benefits
under this Agreement except through the Lender with which it is a participant
and any sale of a participation in such Obligations shall be expressly made
subject to the provisions of this Agreement (including, without limitation,
Section 3).

(c) In connection with any participation or other transfer or assignment, a
Lender (i) may, subject to its respective Agreement, disclose to such assignee,
participant or other transferee or assignee all documents and information which
such Lender now or hereafter may have relating to the Borrower or any Obligor or
the Collateral and (ii) shall disclose to such participant or other transferee
or assignee the existence and terms and conditions of this Agreement.

(d) In the case of an assignment or transfer, the assignee or transferee
acquiring any interest in the Obligations, as the case may be, shall execute and
deliver to the assigning Lender a written acknowledgment of receipt of a copy of
this Agreement and the written agreement by such person to be bound by the terms
of this Agreement. In addition, in the event of an assignment or transfer by any
Lender of less than all of its Obligations, such Lender shall agree with the
assignee to appoint one person as an agent to act on their behalf under this
Agreement for purposes of receiving payments and notices hereunder and shall
notify the other Lenders of the person who shall act in such capacity.

(e) In connection with any assignment or transfer of any or all of the
indebtedness of any Senior Priority Lender or any or all rights of any Senior
Priority Lender in the property of the Borrower or any Obligor (other than
pursuant to a participation), Junior Priority Lenders agree to execute and
deliver an agreement identical to this Agreement (subject to changing names of
parties, documents and addresses, as appropriate) in favor of any such assignee
or transferee and, in addition, will execute and deliver an agreement identical
to this Agreement (subject to changing names of parties, documents and
addresses, as appropriate) in favor of any third person who succeeds to or
refinances, replaces or substitutes for any or all of such Senior Priority
Lender's financing of the Borrower and of any of the Obligors, whether such
successor or replacement financing occurs by transfer, assignment, "takeout" or
any other means or vehicle.

4.4 Insolvency. This Agreement shall be applicable both before and after the
filing of any petition by or against the Borrower or any Obligor under the U.S.
Bankruptcy Code and all converted or succeeding cases in respect thereof, and
all references herein to the Borrower or any Obligor shall be deemed to apply to
the trustee for the Borrower or any Obligor and the Borrower or any Obligor as
debtor-in-possession. The relative rights of Lenders in or to any distributions
from or in respect of any Collateral or proceeds of Collateral, shall continue
after the filing thereof on the same basis as prior to the date of the petition,
subject to any court order approving the financing of, or use of cash collateral
by, the Borrower or any Obligor as debtor-in-possession.

- 21 -

--------------------------------------------------------------------------------



4.5 Bankruptcy Financing.

(a) If the Borrower or any Obligor shall become subject to a case under the U.S.
Bankruptcy Code and, if as debtor(s)-in-possession such Borrower or Obligor
moves for approval of financing, including on a priming basis with respect to
Working Capital Lender Priority Collateral (the "DIP Financing") to be provided
in good faith by Working Capital Lender or any third party approved by the
Working Capital Lender (the "DIP Lender") under Section 364 of the U.S.
Bankruptcy Code or the use of cash collateral of Working Capital Lender Priority
Collateral under Section 363 of the U.S. Bankruptcy Code, the other Lenders
agree that no objection, protest or contest (including joinder or support of any
third party objecting, protesting or contesting) will be raised by such Lenders
to any such financing so long as (A) the other Lenders retain a Lien on the
Collateral (including proceeds thereof arising after the commencement of such
proceeding) with the same priority as existed prior to the commencement of the
case under the U.S. Bankruptcy Code (after giving effect to any priming Liens on
the Working Capital Lender Priority Collateral in favor of the DIP Lender),
(B) any Liens or superpriority claims pursuant to section 507 of the U.S.
Bankruptcy Code the DIP Lender seeks on the Pioneer Lender Priority Collateral
or the Term Loan Lender Priority Collateral shall be subordinate in all respects
to any Liens or claims the Senior Priority Lenders shall have with respect to
the Pioneer Lender Priority Collateral or the Term Loan Lender Priority
Collateral, (C) the aggregate principal amount of loans outstanding under such
DIP Financing shall not exceed $5,000,000, and (D) such DIP Financing is pari
passu or superior in priority to the then outstanding Working Capital Debt and
the Liens securing such Working Capital Lender Priority Collateral.

(b) No Lender shall raise an objection, protest or contest (including joinder or
support of any third party objecting, protesting or contesting) (i) any request
by the any other Lender for adequate protection in any Insolvency Proceeding (or
any granting of such request), or (ii) any objection by the Working Capital
Lender to any motion, relief, action or proceeding based on a Lender claiming a
lack of adequate protection. Notwithstanding the foregoing, in any Insolvency
Proceeding, if any Lender is granted adequate protection in the form of
additional collateral in connection with any use of cash collateral or DIP
Financing, then the other Lenders may seek or request adequate protection in the
form of a Lien on such additional collateral, which Lien shall be subordinated
to the Liens securing the Obligations of the other Lenders on the same basis as
set forth in this Agreement.

(c) No Lender shall oppose or seek to challenge any claim by any other Lender
for allowance in any Insolvency Proceeding consisting of post-petition interest,
fees or expenses.

(d) The Lenders acknowledge and agree that (i) the grants of Liens pursuant to
the Agreements constitute separate and distinct grants of Liens and (ii) because
of, among other things, their differing rights in the Collateral, the
Obligations of the Lenders are fundamentally different from each other and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding.

(e) No Junior Priority Lender shall raise any objection to, oppose or contest
(or join with or support any third party opposing, objecting to or contesting),
a sale or other disposition of any Senior Priority Collateral free and clear of
its Liens or other claims

- 22 -

--------------------------------------------------------------------------------



under Section 363 of the U.S. Bankruptcy Code if the Senior Priority Lender with
respect to such Collateral has consented to such sale or disposition of such
assets.

(f) No Junior Priority Lender or DIP Lender shall seek to purchase by a credit
bid pursuant to section 363 of the U.S. Bankruptcy Code any Senior Priority
Collateral unless such credit bid provides for the payment in full, in cash, of
all Senior Priority Obligations, including any claims for attorneys' fees, costs
or other expenses provided for in the Senior Priority Loan Documents or this
Agreement.

(g) No Junior Priority Lender or DIP Lender shall seek relief, pursuant to
Section 362(d) of the U.S. Bankruptcy Code or otherwise, from the automatic stay
of Section 362(a) of the Bankruptcy Code or from any other stay in any
Insolvency Proceeding in respect of any Senior Priority Collateral, without the
prior written consent of the Senior Priority Lender with respect to such Senior
Priority Collateral. Any order entered by the Bankruptcy Court granting
authority for the use of cash collateral or authorizing DIP Financing which
order also prospectively grants a Lender relief from the automatic stay shall be
subject to the provisions of this subsection (g).

(h) Without the prior written consent of the applicable Senior Priority Lender,
no Junior Priority Lender shall assert any marshaling, appraisal, valuation, or
other similar right with respect to any Senior Priority Collateral that may
otherwise be available to a junior secured creditor.

4.6 Bailee for Perfection. Each Lender hereby appoints each other Lender as
agent for the purposes of perfecting the other Lenders' Liens in and on any of
the Collateral in the possession of such Lender; provided, that, the Lender in
the possession of any Collateral shall not have any duty or liability to protect
or preserve any rights pertaining to any of the Collateral and, except for gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction, the non- possessing
Lenders hereby waives and releases the other Lenders from, all claims and
liabilities arising pursuant to the possessing Lender's role as bailee with
respect to the Collateral. To the extent any Lender receives Collateral which is
not such Lender's Senior Priority Collateral, such Lender shall promptly deliver
to the Lender for whom such Collateral is Senior Priority Collateral. After any
Senior Priority Lender has received final payment in full of all of such
Lender's Senior Priority Obligations and such Lender's Agreements have been
terminated, such Lender shall deliver the remainder of the Collateral, if any,
in its possession to the applicable Junior Priority Lender, except as may
otherwise be required by applicable law or court order.

4.7 Notices. All notices, requests and demands to or upon the respective parties
hereto shall be in writing and shall be deemed duly given, made or received: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if
mailed by certified mail, return receipt requested five (5) days after mailing
to the parties at their addresses set forth below (or to such other addresses as
the parties may designate in accordance with the provisions of this Section):

- 23 -

--------------------------------------------------------------------------------





To Working
Capital Lender:

Hudson Bay Fund LP
777 Third Avenue, 30th Floor
New York, NY 10017
Attention: George Antonopoulos
Telecopier No.: 646-214-7946
Telephone No.: 212-571-1244

 

To Term Loan Agent (on behalf of itself and the other Term Loan Lenders):

Wells Fargo Bank, National Association


1 Front Street, 21st Floor
San Francisco, CA 94111
MAC A0195-213
Attn: Gavin Smith
Phone: 415-396-7080
Fax: 415-974-3695

 

To Pioneer Lender:

Pioneer Hi-Bred International, Inc.
Attention:  Chief Financial Officer
DuPont Pioneer
7100 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA  50131-1014
Fax: (515) 535-7066


           

With a copy to

: 

Pioneer Hi-Bred International, Inc.
Attention:  General Counsel
DuPont Pioneer
7250 N.W. 62nd Avenue
P.O. Box 1014
Johnston, IA  50131-1014
Fax: (515) 535-4844

Either of the above Lenders may change the address(es) to which all notices,
requests and other communications are to be sent by giving written notice of
such address change to the other Lenders in conformity with this Section 4.7,
but such change shall not be effective until notice of such change has been
received by the other Lenders.

4.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original with the same force and effect as if the
signatures thereto and hereto were upon the same instrument.

4.9 Governing Law. The validity, construction and effect of this Agreement shall
be governed by the internal laws of the State of New York (without giving effect
to principles of conflicts of law).

- 24 -

--------------------------------------------------------------------------------



4.10 Consent to Jurisdiction; Waiver of Jury Trial. EACH PARTY HERETO HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING ITS APPELLATE DIVISION), AND OF
ANY OTHER APPELLATE COURT IN THE STATE OF NEW YORK, FOR THE PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH LENDER HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.

4.11 Complete Agreement. This written Agreement is intended by the parties as a
final expression of their agreement and is intended as a complete statement of
the terms and conditions of their agreement with respect to the subject matter
hereof.

4.12 No Third Parties Benefited. Except as expressly provided in Section 4.3 and
consents which are deemed to have been given under Section 2.10 hereof, this
Agreement is solely for the benefit of the Lenders and their respective
successors, participants and assigns, and no other person shall have any right,
benefit, priority or interest under, or because of the existence of, this
Agreement.

4.13 Disclosures; Non-Reliance. Each Lender has the means to, and shall in the
future remain, fully informed as to the financial condition and other affairs of
Borrower and no Lender shall have any obligation or duty to disclose any such
information to the other Lenders. Except as expressly set forth in this
Agreement, the parties hereto have not otherwise made to each other nor do they
hereby make to each other any warranties, express or implied, nor do they assume
any liability to each other with respect to: (a) the enforceability, validity,
value or collectability of any of the Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) the
Borrower's or any Obligors' title to or right to transfer any of the Collateral,
or (c) any other matter except as expressly set forth in this Agreement.

4.14 Terms. This Agreement is a continuing agreement and shall remain in full
force and effect until the indefeasible satisfaction in full of all Obligations
and the termination of the Agreements. This Agreement shall be reinstated if,
for any reason, any payment of the Working Capital Debt by or on behalf of the
Borrower or any other Obligor shall be rescinded or must otherwise be restored
by the Working Capital Lender, whether as a result of an Insolvency Proceeding
or otherwise.

- 25 -

--------------------------------------------------------------------------------



4.15 Subrogation. Until the payment in full of the Working Capital Debt, the
other Lenders shall not have, and shall not directly or indirectly exercise, any
rights that it may acquire by way of subrogation under this Agreement, by any
payment or distribution to the Working Capital Lender hereunder or otherwise.
The Working Capital Lender shall have no obligation or duty to protect the other
Lenders' rights of subrogation arising pursuant to this Agreement or under any
applicable law, nor shall the Working Capital Lender be liable for any loss to,
or impairment of, any subrogation rights held by the other Lenders.

4.16 Other Wells Fargo Transactions. The parties hereto acknowledge and agree
that (i) Wells Fargo Bank, National Association and its affiliates
(collectively, "Wells Fargo") may now or hereafter provide debt financing,
equity capital, financial advisory or other services to the Borrower and the
other Obligors (excluding the transactions contemplated by the Working Capital
Loan Agreement, the "Other Wells Fargo Transactions") and (ii) the Other Wells
Fargo Transactions, and Wells Fargo in its capacity as a party to the Other
Wells Fargo Transactions, are not subject to this Agreement, including any Liens
that may be granted to Wells Fargo pursuant to such Other Wells Fargo
Transactions.

4.17 Updated Pioneer PP&E Schedules. Within 60 days after the date of this
Agreement, the Borrower and the Pioneer Lender shall deliver to the Working
Capital Lender and the Term Loan Agent an updated draft of Annex IV to this
Agreement, setting forth in reasonable detail (including a serial number, where
applicable) a list of all such equipment and other assets comprising the Pioneer
PP&E Assets, whereupon such updated Annex IV shall replace Annex IV attached
hereto in its entirety; provided, however, that if the Working Capital Lender or
the Term Loan Agent shall deliver written notice to the Borrower and the Term
Loan Agent of any objection to the updated Annex IV within thirty (30) days
following receipt thereof (which written notice shall include a description of
the basis for such objection), the parties shall discuss in good faith any
further updates to Annex IV.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

- 26 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

WORKING CAPITAL LENDER

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: __________________________________
Name:
Title:

TERM LOAN AGENT

HUDSON BAY FUND LP

By: __________________________________
Name:
Title:

PIONEER LENDER

Pioneer Hi-Bred International, Inc.

By: __________________________________
Name:
Title:

- 27 -

--------------------------------------------------------------------------------

ANNEX I

 

Pioneer Purchased Assets

The Arlington Plant Site, the Nampa Plant Site and the Transferred Equipment
(all as described on Annex IV)

The Pioneer Intellectual Property Collateral (as described on Annex II)

--------------------------------------------------------------------------------

ANNEX II

 

Pioneer Intellectual Property

Transferred Know-How:

Unpatented inventions, trade secrets, technical information or formulae
(hereinafter, "Know-How") relating to the operation of the Transferred Equipment
at the Arlington Plant Site and the Nampa Plant Site, to the extent existing and
reduced to writing, in all events, as located at the Arlington Plant Site or the
Nampa Plant Site.

Standard Operating Procedures (SOPs) for the operation of the Transferred
Equipment at the Arlington Plant Site and the Nampa Plant Site, including
operating and maintenance procedures, to the extent existing and reduced to
writing, in all events, as located at the Arlington Plant Site or the Nampa
Plant Site.

Engineering Drawings with respect to the Arlington Plant Site and the Nampa
Plant Site, to the extent existing and reduced to writing, in all events, as
located at the Arlington Plant Site or the Nampa Plant Site.

Blue Print Files, P&IDs and assemblies relating to the Transferred Equipment at
the Arlington Plant Site and the Nampa Plant Site, to the extent existing and
reduced to writing, in all events, as located at the Arlington Plant Site or the
Nampa Plant Site.

Excluding from the foregoing, any Know-How excluded pursuant to Exhibit
2.1(a)(vi) of the Asset Purchase and Sale Agreement by and between Pioneer
Lender and Borrower dated December 19, 2014.

--------------------------------------------------------------------------------

Transferred Patents:

Internal Title

Ctry

Current Status

Filing

Filing Number

Grant Number

Alfalfa Variety 53V52

US

Grant

20 Sep 2006

11/533383

7652195

Alfalfa Variety 05N16PY

US

Grant

04 Oct 2011

13/252674

8461420

Alfalfa Variety 06N02PX

US

Grant

04 Oct 2011

13/252692

8471103

Alfalfa Variety 07W01CZ

US

Grant

04 Oct 2011

13/252706

8466343

Alfalfa Variety 09W08PY

US

In prosecution

30 Jul 2013

13/953807

 

Alfalfa Variety 55Q27

US

Grant

06 Mar 2012

13/413254

 8802930

Alfalfa Variety 09N12CY

US

Allowed

06 Mar 2012

13/413267

 8822760

 

Title

Application No.

Filing Date

Alfalfa Variety 10XXP11

62095258

12/22/2014

Alfalfa Variety 54Q14

62095279

12/22/2014

Alfalfa Variety 12XXP13

62095286

12/22/2014

Transferred Germplasm:

Genetic material contained in the parent and research Product seed and the
Inventory Seed (other than, in any events, any of the Excluded Seed) at the
Arlington Plant Site, Nampa Plant Site or the Leased Premises. All capitalized
terms shall have the meanings ascribed thereto in the Asset Purchase and Sale
Agreement by and between Pioneer Lender and Borrower dated December 19, 2014.

Excluding from the foregoing, any genetic material, germplasm or seed excluded
pursuant to Exhibit 2.1(a)(viii) of the Asset Purchase and Sale Agreement by and
between Pioneer Lender and Borrower dated December 19, 2014.

- 30 -

--------------------------------------------------------------------------------

Transferred PVPs:

Country

App_num

App_date

Grant #

Grant start

endtype

den_final

title holder

















AR

003195

9/22/1993

000677

11/3/1994

Granted

5472

PHI

AR

003795

3/31/1995

000771

10/24/1995

Granted

5939

POC

AR

004433

4/9/1996

000872

2/28/1997

Granted

5681

PHI

AR

005649

2/6/1998

001087

5/26/1998

Granted

58N58

PHI

AR

007689

10/25/2001

001612

10/24/2002

Granted

59N49

PHI

AR

008687



001982

3/15/2005

Granted

56S82

PHI

AU

2003333

11/26/2003

4652

9/18/2013

Granted

57Q75

PHI

AU

2005001

1/6/2005

Not yet granted

Applied

56S82

PHI

QZ (EP)

20112119

9/5/2011

Not yet granted

Applied

PR55V48

PHI

QZ (EP)

20082160

10/2/2008

33444

9/24/2012

Granted

PR59N59

PHI

US

9100158

3/28/1991

9100158

8/31/1995

Granted

5888

PHI

US

9200218

6/22/1992

9200218

8/31/1995

Granted

5454

PHI

US

9200220

6/22/1992

9200220

8/31/1995

Granted

5246

PHI

US

9500089

2/10/1995

9500089

3/31/1997

Granted

5312

PHI

US

9600331

8/13/1996

9600331

6/30/1999

Granted

Superba

PHI

US

9600332

8/13/1996

9600332

7/30/1999

Granted

5681

PHI

US

9600333

8/13/1996

9600333

6/30/1999

Granted

5939

PHI

US

9800114

2/18/1998

9800114

4/24/2001

Granted

5347LH

PHI

US

9800143

3/3/1998

9800143

4/24/2001

Granted

53Q60

PHI

US

9800341

7/13/1998

9800341

4/24/2001

Granted

53V08

PHI

US

9900064

11/23/1998

9900064

4/24/2001

Granted

54H55

PHI

US

9900126

1/7/1999

9900126

4/24/2001

Granted

54H69

PHI

US

9900127

1/7/1999

9900127

4/24/2001

Granted

53V63

PHI

US

9900410

9/13/1999

9900410

4/24/2001

Granted

54V54

PHI

US

9900411

9/13/1999

9900411

4/24/2001

Granted

53H81

PHI

US

200000193

4/4/2000

200000193

4/24/2001

Granted

57N02

PHI

 

 

- 31 -

--------------------------------------------------------------------------------

ANNEX III

 

Pioneer Transaction Documents

 

 * Assignment and Assumption Agreement, by and between Pioneer Hi-Bred
   International, Inc. and S&W Seed Company, dated December 31, 2014.
 * Data Transfer Agreement, by and between Pioneer Hi-Bred International, Inc.
   and S&W Seed Company, dated December 31, 2014.
 * Alfalfa Distribution Agreement, by and between Pioneer Hi-Bred International,
   Inc. and S&W Seed Company, dated December 31, 2014.
 * Lease Agreement (Alfalfa Facilities Only-Connell, Washington) by and between
   Pioneer Hi-Bred International, Inc. and S&W Seed Company, dated December 31,
   2014.
 * Know-How Transfer Agreement, by and between Pioneer Hi-Bred International,
   Inc. and S&W Seed Company, dated December 31, 2014.
 * Information Technology Transition Services Agreement, by and between Pioneer
   Hi-Bred International, Inc. and S&W Seed Company, dated December 31,
   2014.           
 * Non-Exclusive Alfalfa Licensing and Assignment Agreement, by and between
   Pioneer Hi-Bred International, Inc. and S&W Seed Company, dated December 31,
   2014.
 * Patent Assignment Agreement, by and between Pioneer Hi-Bred International,
   Inc. and S&W Seed Company, dated December 31, 2014.
 * Patent License Agreement, by and between Pioneer Hi-Bred International, Inc.
   and S&W Seed Company, dated December 31, 2014.
 * Production Agreement, by and between Pioneer Hi-Bred International, Inc. and
   S&W Seed Company, dated December 31, 2014.
 * Assignment Agreement Of Plant Variety Certificates, Plant Breeders' Rights,
   Maintenance Rights And Registration Rights, by and among Pioneer Hi-Bred
   International, Inc., S&W Seed Company and Pioneer Overseas Corporation, dated
   December 31, 2014.
 * Research Agreement, by and between Pioneer Hi-Bred International, Inc. and
   S&W Seed Company, dated December 31, 2014.
 * Warranty Deed, by and between Pioneer Hi-Bred International, Inc. and S&W
   Seed Company, dated December 31, 2014.
 * General Warranty Deed, by and between Pioneer Hi-Bred International, Inc. and
   S&W Seed Company, dated December 31, 2014.

--------------------------------------------------------------------------------

ANNEX IV

 

Pioneer PP&E Assets

Arlington Plant Site

:



Lands described in Columbia County Certified Survey Map No. 884, as recorded in
Volume 4 of Surveys, on page 104, as Document No. 441386, being located in the
North East 1/4 of the North East 1/4 of Section 22, Township 10 North, Range 9
East, Town of Arlington, Columbia County, Wisconsin,

Tax Key No. 11002 392.01

Lot 1 of Certified Survey Map No. 3122, as recorded in Volume 20 of Certified
Survey Maps, page 118, Document No. 593525, being a Survey in the North East 1/4
of the North East 1/4 of Section 22, Township 10 North, Range 9 East, Town of
Arlington, Columbia County, Wisconsin.

Tax Key No. 11002 392.A

Together with all buildings, fixtures, improvements and appurtenances thereon.

Nampa Plant Site:

Parcel I

The West 220 feet of the East 1022 feet of the Southeast quarter of the
Northeast quarter of Section 16, Township 2 North, Range 2 West, Boise Meridian,
Canyon County, Idaho; and

A portion of the Southeast quarter of the Northeast quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:

Commencing at the Southeast corner of said Southeast quarter of the Northeast
quarter of Section 16; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing

South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence

North on a line parallel to the East line of said Southeast quarter of the
Northeast quarter of Section 16, a distance of 190.00 feet to a point; thence

North 89°55'04" East, along a line parallel with the South line of said
Southeast quarter of the Northeast quarter, a distance of 30.00 feet; thence

South along a line parallel to the East line of said Southeast quarter of the
Northeast quarter, a distance of 190.00 feet to the True Point of Beginning.

--------------------------------------------------------------------------------

Parcel II

A parcel of land located in the Southeast quarter of the Northeast quarter of
Section 16, Township 2 North, Range 2 West of the Boise Meridian, Canyon County,
Idaho, and is more particularly described as follows:

Commencing at the East quarter corner of said Section 16, being a P.K. Nail and
the centerline intersection of Lake Shore Drive and 12th Avenue South; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter, and the centerline of Lake Shore Drive, a distance of 1022.00
feet to a P.K. Nail, being the True Point of Beginning; thence continuing

South 89°55'04" West along said South line of the Southeast quarter of the
Northeast quarter and the centerline of Lake Shore Drive, a distance of 300.20
feet to the Southwest corner of said parcel, being a 5/8 inch steel pin, from
whence a 1/2 inch steel pin bears North 0°06'20" West, a distance or 33.00 feet;
thence leaving said South line of the Southeast quarter of the Northeast quarter
and the centerline of Lake Shore Drive

North 0°06'20" West, along the West line of said Southeast quarter of the
Northeast quarter, a distance of 1324.04 feet to the Northwest corner of said
parcel being a 5/8 inch steel pin, and the Northeast 1/16 corner of said Section
16; thence

North 89°55'27" East along the North line of said Southeast quarter of the
Northeast quarter, a distance of 302.64 feet to the Northeast corner of said
parcel, being a 1/2 inch steel pin; thence

South and parallel with the East line of said Southeast quarter of the Northeast
quarter, a distance of 1324.01 feet to the True Point of Beginning.

Excepting Therefrom

A portion of the Southeast quarter of the Northeast quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:

Commencing at the Southeast corner of said Southeast quarter of the Northeast
quarter of Section 16; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing

South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence

North on a line parallel to the East line of said Southeast quarter of the
Northeast quarter of Section 16, a distance of 190.00 feet to a point; thence

North 89°55'04" East, along a line parallel with the South line of said
Southeast quarter of the Northeast quarter, a distance of 30.00 feet; thence

South along a line parallel to the East line of said Southeast quarter of the
Northeast quarter, a distance of 190.00 feet to the True Point of Beginning.

Together with all buildings, fixtures, improvements and appurtenances thereon.

- 34 -

--------------------------------------------------------------------------------

Transferred Equipment:

Name - Nampa Plant Site



Trimble GPS

CLIPPER CLEANER (LAB MODEL)

INDICATOR FOR CONDITIONING SCALE (#3)

GRAVITY, FORSBERG #50VM, #7

FORSBERG GRAVITY #50V C1703

FORSBERG GRAVITY #50V C1703

BIN FOR WESTRUP #1

#17 C-3 ELEVATOR, 28'

BEE TRAILER

KUBOTA TRACTOR

PORTABLE PLATFORM SCALE (#4)

Elev, E-16 D-3

#25, D-3 ELEVATOR, 16'

METAL SEED BOXES

WINDOW AWNING

TRUCK SCALE (#5)

INSTALL WELL FOR PLANT

OUTDOOR PLATFORM SCALE (#8)

DUST CONTROL SYSTEM INSTALLATION EXPENSE

ELECTRICAL, CONDITIONING

#21 C-3 28' Elevator

SEWING PEDESTAL, PACKAGING

BAG TOP TRIMMER, PACKAGING

MICROSCOPE WITH ILLUMINATOR

MAGNETIC SEPERATOR #2

MAGNETIC SEPERATOR #3

MIXING CHAMBER, MAG

6' VELVET ROLL, LAB

SG30 SEED GERMINATOR

MAGNETIC SEPARATOR #4

W-2 Baghouse Airlock

W-2 Bag filter, Conditioning

LAND ACQUISITION-TIEGS LAND CO

DEMOLITION-NEW PROPERTY

WAREHOUSE E

WAREHOUSE D

REFRIGERATION UNIT COLD STORAGE #1

- 35 -

--------------------------------------------------------------------------------



MAIN ELECTRICAL

WESTRUP SCREEN CLEANER #1

WESTRUP SCREEN CLEANER#2

VELVET ROLL #1

VELVETROLL #2

VELVET ROLL #3

VELVET ROLL #4

ELECTRICAL-CONDITIONING

#18, B-3 ELEVATOR, 14'

#8 C-3 ELEVATOR, 24'

#3 C-3 7' Elevator

#20 C-3 ELEVATOR, 28'

#5 C-3 ELEVATOR, 14'

#29 C-3 26' Elevator

VELVET ROLL TAILS VIBRATING CONVEYOR #1

VIBRATING CONVEYOR CLIPPER 6'

PORTABLE PLATFORM SCALE (#2)

ASPHALT PATCHING AND OVERLAY

HART UNIFLOW

HART UNIFLOW

PLATFORM SCALE CONDITIONING (#3)

#19, C-3 ELEVATOR, 28'

#27 C-3 17' Elevator

#2 D-3 ELEVATOR, 16'

#24 D-3 ELEVATOR, 24'

#4 C-3 ELEVATOR, 24'

#6 C-3 ELEVATOR, 33'

#1 3-D elevator, 24'

#15 C-3 28' Elevator

METAL SEED BOXES

METAL SEED BOXES

BIN FOR WESTRUP #2

CLIPPER CLEANER-CONV

CLIPPER CLEANER X298

GRAVITY SEPARATOR #8

SEWING MACHINE, PACKAGING

OFFICE/WAREHOUSE (RAR ADJUST)

OFFICE ADD 30X12

OFFICE BLDG ADDTN P2740

OFFICE BLDG-ELECTRICAL P2740

COLD STORAGE #2

COLD STORAGE #3

REFRIGERATION UNIT COLD STORAGE #2 & #3

- 36 -

--------------------------------------------------------------------------------



6 DISTRIBUTORS

VELVET ROLL #5

VELVET ROLL #6

VELVET ROLL #7

VELVET ROLL #8

VELVET ROLL #9

VELVET ROLL #10

VELVET ROLL #11

VELVET ROLL #12

LAND 6.5A

ASPALT PAVING

ASPHALT PAVING-PJP6529

ASPHALT PAVING

AIR SYSTEM

AIR SCREEN CLEANER

ASPHALT PAVING

GRISIEZ MAG CLEANER-RICE/DODDER MILL

MAC DUST COLLECTOR INSTALLATION EXPENSE

W.A. RICE ROLL MACHINE (2)

ASPHALT OVERLAY, WAREHOUSE E

4380 POWER INFEED

FIRE SECURITY SYSTEM

GAS AND DISTRIBUTION SYSTEM

CMS Retrofit

Treat/Pkg Tower Structural Steel

BLENDING BIN-95,000 LBS.

SCARIFIER BIN-95,000 LBS.

CMS BIN-95,000 LBS.

BEFORE BAGGER BIN-95,000 LBS.

BEFORE BAGGER BIN-95,000 LBS.

BIN SPIRAL LETDOWNS (5)

DUMP HOPPER AND UNLOAD CONVEYOR

DUMP HOPPER AND SUPPORT FRAME

UNLOAD CONVEYOR - BIN - 10'0"

UNLOAD CONVEYOR - BIN TRANSFER - 40'0"

ROTARY VALVE AND LIN ACT. BEFORE SCARFIER #1

ROTARY VALVE AND LIN ACT. BEFORE SCARFIER #2

COLLECTING CONVEYOR - SCARFIER - 10'0"

TRANS CONVEYOR TO BM&M CLEANER

BM&M CLEANER

#1 Treating D-Leg Elevator 55' Main Dump

#2 Treating D-Leg Elevator 55' After Scarifier

#3 Treating D-Leg Elevator 55' After CMS

- 37 -

--------------------------------------------------------------------------------



#4 Treating D-Leg Elevator 12' between CMS

REBUILD SCARFIER #1

REINSTALL SCARFIER

REBUILD SCARFIER #2

REINSTALL SCARFIER #2

BUILDING DUST SYSTEM

NEW BAG INCLINE CONVEYOR

NEW BAG CONVEYOR THRU WALL

REINSTALL PACING CONVEYOR

NEW POWER TURN CONVEYOR

REINSTALL STRETCH WRAPPER

WEIGHT BELT FEEDER

CMS TREAT SYSTEM - DRUM #1 & #2

CMS TREAT SYSTEM - STAND #1 & #2

CMS TREAT SYSTEM - DRUM #3

CMS TREAT SYSTEM - STAND #3

CMS ALLAN BRADLEY PLC PROGRAMMING

CMS RAYTEX TEMPERATURE SENSOR

INLET FAN - DRUM #1 & #2

INLET FAN - DRUM #3

SYSTEM DUCTWORK

PROCESS HEATER - DRUM #1 & #2

PROCESS HEATER - DRUM #3

CMS NITROGEN GOLD PROD FEEDER

CMS PUMP-MIX TRANSFER

CMS - FILTERS

CMS POLYMER PUMP - TRANSFER MIX

CMS APRON PUMP - MIX TRANSFER

CMS APRON - FILTERS

CMS MICRO-MOTION FLOWMETER

CMS MICRO-MOTION FLOWMETER

CMS MICROMOTION FLOWMETER

POLYMER MIX/STAND - NURSE

APRON MIX TANK/STAND - MIX

MIXING TANK/STAND - MIX

MIXING TANK/STAND - MIX

MIXING TANK/STAND - NURSE

APRON-CHEMICAL MIXER - NURSE

POLYMER-CHEMICAL MIXER - NURSE

CHEMICAL MIXER - #1

100 HP Air Compressor for CMS

AIR DRYER FOR 100 HP Compressor

FLUID PIPING-FACILITY

- 38 -

--------------------------------------------------------------------------------



BULK STORAGE - TANK 110,000 LBS.

BULK BLOWER PACKAGE

Bulk - Rotary Feeder

BULK - TRANSFER PIPING

BULK POLY - POLYMER ROTARY FEEDER

BULK POLY - ROTARY FEEDER W/AUGER

BULK POLY - POLYMER SCALE HOPPER

BULK POLY - POLY DIGITAL CONTROL SYSTEM

BULK SCALE HOPPER - Polymer

BULK - FILL/PASS VALVE

BULK - ROTARY VALVE

Wall & Overhead Door-Warehouse E

PARTNER PLUS PHONE SYSTEM

FIRE AND SECURITY

SPEEDFLO PT4500 AIRLESS PAINT SPRAYER

PLASMA CUTTER

MILLER SHOPMASTER COMBO

PACKING CHECK WEIGHT SCALE (#1)

NATIONAL 48" BOX AND PAN BREAK

LAN WIRING

Cond Equip Installation - Small Line

WATER SYSTEM-POTABLE

SEPTIC SYSTEM

GAS SYSTEM-NATURAL

PKG OFFICE

PKG OFFICE

PLUMBING FIXTURES, PKG OFFICE

ELECTRICAL FIXTURES, WAREHOUSE C

ELECTRICAL, TREATING TOWER

FIRE AND SECURITY ALARMS

ELECTRICAL, CONDITIONING LINE #2

PKG TOWER CONSTRUCTION

PKG TOWER ROOF

FIXTURES, PACKAGING TOWER

ELECTRICAL, PACKAGING TOWER

50HP QUINCY AIR COMPRESSOR

SECONDARY ELEC-QUINCY AIR COMPRESSOR

LASERJET 400N PRINTER/ETHERNET

Treater PLC Programming

Lan Wiring

CMS Retro-fit

Flexicon Conveyor-Polymer Bulk Bag System

Install Cond Equip-Small Line

- 39 -

--------------------------------------------------------------------------------



Mica/Polymer Delivery Sys Modification

Steel Seed Bins

Box Washer

Reinstall Dust Baghouse-Treating Area

Bulk Bin

D3 Elevator

Car Unloader Conveyor

Electrical-Bulk Receiving

Tag-It-System

Wire Feed Welder

Iron Worker

Bulk Bag Hanger

Mica Transfer Sys-Bulk Bags to Stg Tank

GPS Recording Equipment

Re-Install Cleaner/Scalper

Typewriter

CMS Programming

Primary Elec-Office Construction

Irrigation-New Office

Parking-New Office

Landscaping-New Office

Office Bldg-General Construction

Office-Interior Finishes

Office-Mechanical Construction

Office-Electrical Construction

Telephone/Data-Office Construction

Security-Office Construction

Interior Doors/Hardware-Office Construction

Carpet/Tile-Office Construction

Furniture-Office Construction

Lab Remodel-Gen Construction

Elec-Lab/Breakroom Remodel

Furnace/Air Conditioner-Lab/Breakroom Remodel

Carpet/Tile-Lab/Breakroom Remodel

Eriez Magnetic Separator and Mixer

Pioneer Signage

Confined Space Air Monitor

Chain Hoist

Vertical Mill

Band Saw

Weather Loggers

Binocular Microscopes

Sample Divider

- 40 -

--------------------------------------------------------------------------------



Elec Monitors/Controllers in Treating

Elevator-Treating

Heater-Treater

Elec Monitors & Controls-Treating

Control Bridge Installation

Miller Retrieval Units

Inspection Vibrator

Portable Scales

Warehouse, Security and Emergency Lighting

Warehouse, Security and Emergency Lighting Install

Phone System

Water Activity Meter

75 HP Quincy Air Compressor

Automatic External Defibrillator

Westrup Upgrades for Frequency Drives

4x4 Utility Vehicle - Kawasaki Mule

Upgrade to Dust Collection System

Proximity Sensors for Conditioning

Lawn Mower

Water and Oil Separator for Compressors

60 HP Quincy Air Compressor

Padmount Transformer and Switchgear

Gravity Valve Sample System

Velvet Roll Feed Automation

Gravity Feed Automation

Scissor Lift

Tag Burster

Panel View for Treating System

HP Bag Lip Code Printer

Conditioning Airlift Conveyor

Mac Dust System and Ducting (32 cartridge)

Colorant Scale

Relocate clipper for Small Line Automation

Electrical and Proximity Sensors-Small Line Automa

Programming for Small Line Automation

FANUC Palletizer - FANUC 410iB Robot & equip

FANUC Palletizer - Programming

FANUC Palletizer - Conveying equipment

FANUC Palletizer - Secondary electrical

FANUC Palletizer - Refurbish equipment

FANUC Palletizer - Safety fencing & systems

Monosem Planter (alfalfa)

Metal Shear Hydraulic 52"

- 41 -

--------------------------------------------------------------------------------



Germinator / Growth chamber

Treat batch mixing upgrades

Conditioning vacuum

FORMAX CUTTER FD572 (print-on-demand)

HP LaserJet 9050dn - Printer (print-on-demand)

FORMAX CUTTER FD572 (print-on-demand)

FORMAX CUTTER FD572 (print-on-demand)

Lanier LD550 C Copier / Printer

Bag lip printer

Bulk Unloading Conveyors

Gravity 1 Serial # 8455

Gravity 2 Serial # 8456

Gravity 3 Serial # 8457

Gravity 4 Serial # 13716

Donaldson/Torit Serial # 3194794-2

Donaldson/Torit Serial # Reinbeck 1

Donaldson/Torit Serial # 3194794-1

Donaldson/Torit Serial # Reinbeck 2

Main Water Vault & well house

Well house backup generator

Thiele Bag Hanger

16' Flat Belt Bagging Conveyor

36" Flat Belt Bagging Conveyor

72" Flat Belt Bagging Conveyor

Bag Kicker w/ 48" conveyor

Fischbein 400T-NS Sewing Machine

Fischbein-Inglett 3920 Tag Hanger

Wulftech SMH-200 Stretch Wrapper

Control Logix Processor Pallet conveyors

Apron Micro Motion flow meter

Reyco Airlift Receiver for mainline

Control logix module in treating

Waste water recovery - treating

Clean Seed Airlift Small line

Color Sorter

Sharp MX5111N copier/printer

Concrete pad of air systems

Steel Boxes(280)

Donaldson/Torit Air System

Box Dump

Donaldson/Torit dust collector

Air ducting

Donaldson Torit dust collector

- 42 -

--------------------------------------------------------------------------------



Reyco airlift

Reyco receiver

Air ducting

DRO for mill

Case loader for tractor

Air ducting to dust collector (gravities)

Labor and materials to install Forsberg Gravity

Air Screen Crippen gx360

Box dump

Torit Dust Collector

Fluke Thermal Imager

Treater Micro Motion

Treater Micro Motion

WELDER/COMPRESSOR/GENERATOR COMBO UNIT

329 Steel Boxes

Bagging Scales - Mainline

SMALL LINE BOX DUMP AND DUST COLLECTOR

Parent alfalfa seed room

UPGRADE PROCESSORS TO ETHERNET CAPABILITY

ELEC TRICAL INSTALL FOR PARENT ALFALFA CONDITIIONI

PARENT SEED CONDITIONING EQUIPMENT

phone upgrade-training area

chairs-training area

training area remodel

waste water treatment - Moved to asset @ 12/31

SAFETY EXIT DOOR - Asset @ 12/31

WASTE WATER RECLAIM SYSTEM - Asset @ 12/31

BAG SPLITTER

ELECTRICAL-BAG SPLITTER

PAINT BLDG ADDITION

COLD STORAGE #1

ELECTRICAL, COLD STORAGE #1

STEEL BLDG W/ CANOPY

PARENT SEED ROOM

WAREHOUSE/ADD 25X160-PJP6529

REMODEL WAREHOUSE P8622

WAREHOUSE EXPANSION

NORTH CONDITIONING DOOR

WAREHOUSE EXPANSION-FOUNDATION

SHOP CONCRETE FLOOR

- 43 -

--------------------------------------------------------------------------------



SHOP

WAREHOUSE A OVERHEAD DOOR

SHOP

SHOP CONCRETE FLOOR

ELECTRICAL FIXTURES, WAREHOUSE A

ELECTRICAL FIXTURES, WAREHOUSE B

WAREHOUSE B

COVERED LOADING DOCK/CONCRETE APPROACH

DOCK LEVELERS

ELECTRICAL, BREAK ROOM

DOOR ON WAREHOUSE

SAFETY EMERGENCY LIGHTING

ELECTRICAL, WAREHOUSE D & E

ELECTRICAL, TREATING ROOM

TREATING TOWER

WAREHOUSE C

TREATING TOWER

WAREHOUSE C ROOF

18X38 TREATMENT SOLUTION RETENTION BLDG

MECHANICAL PLUMBING-RETENETION BLDG

SECONDARY ELEC-RETENTION BLDG

CONCRETE PAD W/RETAINING WALL-RETENTION BLDG

Warehouse Roof Replacement

New Warehouse Roof

2 RF Antennas in Warehouse

Emergency Exit Doors

Refrigeration Unit - Cold Storage #3

Roof on CS3

HVAC for CS2

03 HYSTER S50XM FORKLIFT

HYSTER FORKLIFT S60XM

WMS Forklift Mounts

WMS fork truck mount units

Overhead door

Concrete floor for Parent alfalfa seed equipment

WMS units for new forktrucks

DOCK LOCKS FOR RECEIVING/SHIPPIING TRUCK SAFETY

6 ROW PRECISION PLANTER

6 ROLL-RICE VELVET R

6 ROLL-RICE VELVET ROLLS

#27 CLIPPER CLEANER

#27 CLIPPER CLEANER

BAGGING & HANDLING E

BAGGING & HANDLING EQUIP

VICTOR 4-DRAWER FILE

- 44 -

--------------------------------------------------------------------------------



SEED BAG & WEIGH SYS

52-S 8 ROLL DODDER VELVET MILL

GRAVITY SEPARATOR #7

BAGGING SCALE

Name - Arlington Plant Site



ELECTRONIC BALANCE

FIMCO SPRAYERW/65 GAL TANK

LAND-15 ACRES-CURRIE

FORD 1510 DIESEL 4WD TRACTOR

HEGE 80 PLOT PLANTER

HEGE 80 PLANTER MODIFICATION

SHAKER & PLATFORM

AUTOCLAVE

STEREOMICROSCOPE SYSTEM W/ LIGHT SOURCE

LAMINAR FLOW HOOD

COMPOUND MICROSCOPE

SEED CLEANER

GREENHOUSES (2)

BLDG. SITE PREP.

BLDG SITE PREPARATION

OFFICE/LAB BLDG.

OFFICE/LAB BUILDING

SHOP DECK

ELECTRICAL IMPROVEMENT

SEEDER/PLOT DRILL

INCUBATOR

ELECTRONIC SCALE

PERISTALTIC PUMP

GREENHOUSE ROOF REPAIR

DRYING OVEN

GROWTH CHAMBER

IRRIGATION WELL

IRRIGATION PUMP

MODIFICATION-HEGE 80 PLANTER

FORD 1520 TRACTOR W/4WD

GROWTH ROOM Modification

BUILDING MAINTENANCE

FORAGE HARVESTER

- 45 -

--------------------------------------------------------------------------------



MODINE HEATER UNIT

VICON FERTILIZER SPREADER

PLOT HARVESTER

SEED THRESHER

SEED THRESHER

GROWTH ROOM HVAC

GREENHOUSE ROOF REPLACEMENT

GREENHOUSE HEATER

CHEMICAL STORAGE CABINET

DUST COLLECTION SYSTEM

DRYER REPLACMEMENT INSTALLATION

WILEY MILL

GREENHOUSE INSULATION

GREENHOUSE HEATER

HARVESTER UPGRADE

GROWTH ROOM HVAC UPGRADE

ALFALFA HARVESTER

LAB HOMOGENIZER

GREENHOUSE SHADE CLOTH

PORTABLE DUST COLLECTION SYSTEM

FLAIL MOWER

High Power Washer

Flail Mower

Kuhn Rototiller

LAND - 5 ACRES ARLINGTON, WI

AED Unit

Irrigation System Upgrade

Allegro Field PC

Backup Generator

Alfalfa GH Exp - Site Utils

Alfalfa GH Exp - Gen Constr

Alfalfa GH Exp - Mechanical

Alfalfa GH Exp - Electrical

Alfalfa GH Exp - Safety/Security

Alfalfa GH Exp - Lauer Rolling Benches

Greenhouse Benches

Gooseneck trailer, 83"x32'x4'

Parking lot concrete work

Lab remodel

Growth room lighting

Snow Slide Prefention Roof main building

Chem Store Bldg/Arlington

Card Access Sys/Arlington

- 46 -

--------------------------------------------------------------------------------



LD180 seed thresher

ASC-3 seed cleaner, stand & side funnel

Falc Rotary Tiller Model CS4-1800 (72")

Ferris Lawn Mower

Landpride FM1488 flail mower

Phone System

Electrical for office addition

Office addition and remodel

Elec/Security for Machine Storage Shed

Strip topsoil for Machine Storage Shed

Concrete for Machine Storage Shed

Construct Machine Storage Shed

Homogenizer

Centrifuge

Freeze Dryer

Harvest Weigh System

Harvest Weigh System

Irrigation Safety/Pump upgrade

 :

Name - Connell, WA (Leased Premises)



SCREEN CAGES

BIG OX 8' TERRACER BLADE

VOGEL M-2 THRESHER

AOC STATIONARY BELT THRESHER

SG 30 SEED GERMINATOR

ELECTRONIC SCALE

SEED GERMINATOR

DISSECTING MICROSCOPE

SCREEN LIMITE CAGES

PLOT DRILL "HEGE 80" W/EXTRA WEIGHTS

SOUTH DAKOTA SEED BLOWER

BALANCE

BEE INCUBATOR

FORD 1520 TRACTOR W/LOADER& BUCKET

HEDGE 80 PLOT PLANTER

BELT THRESHER

MICROSCOPE

(6) MESH CAGES

DRYER BOX

BUSH HOG 60" TILLER

- 47 -

--------------------------------------------------------------------------------



ZEBRA PRINTER

FORAGE CHOPPER

PLANTER MODIFICATIONS FOR ASSET #2216

ALMACO PLOT THRESHER

POLLINATING CAGES

DISSECTING SCOPE

TRACTOR ENGINE REPLACEMENT FOR ASSET #2762

ALFALFA HARVESTER

LINEAR IRRIGATION SYSTEM

LINEAR IRRIGATION SYSTEM-Modifications

LINEAR IRRIGATION SYSTEM-Ramp System

5500 TRACTOR

Used Forklift

Safety upgrade for harvester for asset #6388

Tiller/Sickle Bar with trade

Flail Mower

Equipment Trailer

4 - Wheeler

Air Compressor/Installation

Polaris Ranger 2 x 4

WinterSteiger Thresher

Harvest Weigh System & Handheld Device w/ Loadbars

TXS65 Thermal Tag Printer-rewinder

2011 Frontier Rototiller 1307R

72 inch flail mower

LD180 seed thresher

Agriculex ASC-3 seed cleaner

 

UPGRADE OF LINEAR SYSTEM TO INCLUDE GPS NOZZLE OFF/ON

HARVEST MASTER MIRUS WEIGHT SYSTEMS )

PANASONIC TOUGHPAD 

JOHN DEER 8300 GRAIN DRILL

DOMRIES 8 FT DISC

8.5 FT RING PACKER

7 FT RING PACKER

7 FT SPRING SHANK CHISEL

JOHN DEER 50 BOX SCRAPER

HAY FORKS LOADER ATTACHMENT

PALLETT FORK LOADER ATTACHMENT

FIELD TRANSPLANTER HOME MADE

LAND PRIDE 7 FT TINE HARROW

CATLIN MFG GOPHER POISON MACHINE

10 FT LAND PLANE

- 48 -

--------------------------------------------------------------------------------



8 FT ROD WEEDER

RANKIN 3 TOOTH 7 FT RIPPER

2 MISC TOOL BARS W ITH SHOVELS

JOHN DEER 3 BOTTOM ROLL OVER PLOW

PIPE TRAILER

JOHN DEER ROW MARKER

HOME MADE ROW MARKER

FUEL TANK GAS/DIESEL ON TRAILER

NEW HOLLAND 520 MANURE SPREADER

OLDER MANURE SPREADER MAKE UNKNOWN

3" X 40' ALUMINUM HANDLINE  APPROX  150 EA 

3 PT SPRAYER WITH POLY TANK HERBICIDE

3 PT SPRAYER WITH POLY TANK PESTICIDE

30 FT SPRAY BOOM

BRABER DRY FERTILIZER SPREADER 3 PT

MT MECHANICAL TRANS PLANTER

EMGLOW 5HP AIR COMPRESSOR

LD 350 SEED THRASHER

1987 JACOBSEN BUMPER PULL EQUIP TRAILER

2002 WALTON GOOSNECK EQUIP TRAILER

SCREENED CAGE TOPS WITH FRAME WORK

 * APPROX 30 EA 20'X30'
 * APPROX 30 EA 10'X14'
 * APPROX 20 EA VARIOUS SIZES                                     
                              

- 49 -

--------------------------------------------------------------------------------



VIN

Year

Manufacturer

Make

Model

1FTFW1ET5DKE25192

2013

Ford

Ford

F150 XLT

1FT7W2BT4DEA70383

2013

Ford

Ford

F250 XLT

1FTFW1EF0EKD28249

2014

Ford

Ford

F150 XLT

056655

2012

Other

TRLR

UT TL

1J9DE2H24NF015282

1992

Other

 

7'x18' Flatbed Tilt Deck

1FTFX1EV8AKA32734

2010

Ford

Ford

F150 XLT

1FDAF57Y78ED02598

2008

Ford

Ford

F550 XLT

1FTPW14V68KE07653

2008

Ford

Ford

F150 XLT

1FTFW1ET6DKD66430

2013

Ford

Ford

F150 XLT

1FTFW1ET4DKE19187

2013

Ford

Ford

F150 XLT

1FDAW5GR6AEB43085

2010

Ford

Ford

F550 XLT

1FDXF46P86EC68617

2006

Ford

Ford

F450 XLT

1FTPX14V28KC96595

2008

Ford

Ford

F150 XLT

- 50 -

--------------------------------------------------------------------------------



VIN

Pre_desc

Year

Make

Model

H06

2003POWERNESTER

2003

Power Nester

Clamp

L177V03542G

2009HYSTERH50FT

2009

Hyster

H50FT

F187V15245G

2009HYSTERS50FT189

2009

Hyster

S50FT

F187V15251G

2009HYSTERS50FT189

2009

Hyster

S50FT

F187V15250G

2009HYSTERS50FT189

2009

Hyster

S50FT

F187V18593J

2011HYSTERS50FT83L189

2011

Hyster

S50FT

F187V23981L

2013HYSTERS50FT

2013

Hyster

S50FT

38C01651

2013POWERBOSS38C

2013

Power Boss

38C

F187V23980L

2013HYSTERS50FT

2013

Hyster

S50FT

L177V10562K

2012HYSTERH60FT91L187

2012

Hyster

H60FT

7192412

2012CASE55ATRACTOR

2012

Farmall

55A

34459

2013KUBOTAB2320TRACTOR

2013

Kubota

B2320DTN-1

ZBDD01054

2011FARMALLTRACTOR

2011

Farmall

35

 

- 51 -

--------------------------------------------------------------------------------



Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions. By its signature below, each of the undersigned agrees that it
will, together with its successors and assigns, be bound by the provisions
hereof.

Each of the undersigned agrees that any Lender holding Collateral does so as
bailee (under the UCC) for the other Lender which has a Lien on such Collateral
and is hereby authorized to and may turn over to such other Lender upon request
therefor any such Collateral, after all obligations and indebtedness of the
undersigned to the bailee Lender have been fully paid and performed.

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Agreement it is not a party hereto and does not and will not receive any
right, benefit, priority or interest under or because of the existence of the
foregoing Agreement (except for Section 2.1 thereof and a consent which is
deemed to have been given by a Junior Priority Lender under Section 2.10), and
(ii) it will execute and deliver such additional documents and take such
additional action as may be necessary or desirable in the reasonable opinion of
any of the Lenders to effectuate the provisions and purposes of the foregoing
Agreement.

S&W SEED COMPANY

By: _____________________________________
Name:
Title:

[OBLIGOR]

By: _____________________________________
Name:
Title:

- 52 -

--------------------------------------------------------------------------------

